

AGREEMENT AND
 
PLAN OF MERGER
 
AMONG
 
DGSE COMPANIES, INC.,
 
SBT, INC.,
 
SOUTHERN BULLION TRADING, LLC,
 
NTR METALS, LLC,
 
AND
 
MEMBERS OF SOUTHERN BULLION TRADING, LLC
 
DATED AS OF SEPTEMBER 12, 2011

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

   
Page
   
ARTICLE 1. THE MERGER
1
Section 1.1.
The Merger; Effects of the Merger
2
Section 1.2.
Merger Consideration
3
Section 1.3.
Escrow
3
Section 1.4.
Purchase Price Allocation
3
   
ARTICLE 2. CERTIFICATES, BYLAWS, DIRECTORS AND OFFICERS
3
Section 2.1.
Certificate of Incorporation of Surviving Corporation
3
Section 2.2.
Bylaws of  Surviving Corporation
3
Section 2.3.
Directors and Officers of Surviving Corporation
3
   
ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF THE BUYER AND MERGERSUB
3
Section 3.1.
Corporate Existence and Power
3
Section 3.2.
MergerSub
4
Section 3.3.
Corporate Authorization
4
Section 3.4.
Capitalization
4
Section 3.5.
SEC Filings
5
Section 3.6.
Third-Party Consents
5
Section 3.7.
No Conflicts
5
Section 3.8.
Litigation
5
Section 3.9.
Finders’ Fees
6
Section 3.10.
No Other Representations
6
   
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE TARGET, NTR AND THE MEMBERS
6
Section 4.1.
Organization; Authority; No Breach
6
Section 4.2.
Capitalization; Title to Acquired Securities
7
Section 4.3.
Subsidiaries.
7
Section 4.4.
Financial Statements
8
Section 4.5.
Absence of Undisclosed Liabilities
8
Section 4.6.
Absence of Certain Developments
8
Section 4.7.
Title to Personal Property
9
Section 4.8.
Taxes
9
Section 4.9.
Contracts and Commitments
10
Section 4.10.
Intellectual Property Rights
11
Section 4.11.
Litigation
12
Section 4.12.
Brokerage
12
Section 4.13.
Employees
12
Section 4.14.
Employee Benefit Plans
13
Section 4.15.
Compliance with Laws; Permits
14
Section 4.16.
Environmental Matters
14
Section 4.17.
Affiliate Transactions
15
Section 4.18.
Real Property
16
Section 4.19.
Insurance
17
Section 4.20.
Referral sources, customers, payors and suppliers
17
Section 4.21.
Accounts receivable
17
Section 4.22.
Guaranties and indebtedness
17
Section 4.23.
No acceleration of rights or benefits
17
Section 4.24.
Officers and directors; bank accounts
17
Section 4.25.
Accredited Investor Status
17
   
ARTICLE 5. INDEMNIFICATION
18
Section 5.1.
Survival of Representations and Warranties
18
Section 5.2.
Indemnification
18
Section 5.3.
Indemnification Procedures
18


 
-i-

--------------------------------------------------------------------------------

 


Section 5.4.
Limitations on Indemnification for Breaches of Representations and Warranties
20
Section 5.5.
Exclusive Remedy
21
Section 5.6.
No Circular Recovery
21
   
ARTICLE 6. COVENANTS
21
Section 6.1.
General
21
Section 6.2.
Public Announcements
21
Section 6.3.
Employment Agreements
22
Section 6.4.
Lock-Up Agreements
22
Section 6.5.
Registration Rights
22
Section 6.6.
Escrow Agreement
22
Section 6.7.
Issuance of Options
22
Section 6.8.
Directors and Officers.
22
Section 6.9.
Section 16 Matters
23
   
ARTICLE 7. TAX MATTERS
23
Section 7.1.
Tax Matters; Access
23
   
ARTICLE 8. MISCELLANEOUS
24
Section 8.1.
Notices
24
Section 8.2.
Amendments; No Waivers.
24
Section 8.3.
Entire Agreement/No Third Party Beneficiaries
25
Section 8.4.
Waivers
25
Section 8.5.
Amendments, Supplements or Modifications
25
Section 8.6.
Successors and Assigns
25
Section 8.7.
Governing Law
25
Section 8.8.
Exclusive Jurisdiction
25
Section 8.9.
Disclosure Schedules
25
Section 8.10.
Counterparts; Effectiveness
25
Section 8.11.
Severability
25
Section 8.12.
Incorporation of Exhibits and Schedules
26
Section 8.13.
Headings
26
Section 8.14.
Construction
26
Section 8.15.
Member Representative
26



EXHIBITS
 
EXHIBIT A
Form of Securities Purchase Agreement
EXHIBIT B
Form of Certificate of Merger
EXHIBIT C
Form of Lock-Up Agreement
EXHIBIT D
Form of Registration Rights Agreement
EXHIBIT E
Form of Escrow Agreement
EXHIBIT F
Form of Option Agreement



DISCLOSURE SCHEDULES


Schedule 1.2(b)
Allocation Schedule
Schedule 4.1(d)
No Violation
Schedule 4.1(e)
Notices
Schedule 4.2
Target Capitalization
Schedule 4.3
Target Subsidiaries
Schedule 4.3(b)
Subsidiaries’ Locations
Schedule 4.4
Financial Statements
Schedule 4.5
Liabilities
Schedule 4.6
Certain Developments
Schedule 4.7
Personal Property
Schedule 4.8
Taxes


 
-ii-

--------------------------------------------------------------------------------

 


Schedule 4.9(a)
Material Contracts
Schedule 4.9(b)
Violations of Material Contracts
Schedule 4.10(a)
Intellectual Property Rights
Schedule 4.10(b)
Intellectual Property Right Violations
Schedule 4.10(c)
Efforts to Protect Intellectual Property
Schedule 4.10(d)
Information Technology and Disaster Recovery
Schedule 4.11
Litigation
Schedule 4.13(a)
Labor Matters
Schedule 4.13(b)
Employees
Schedule 4.14(a)
Employee Plans
Schedule 4.14(f)
Accelerations under Employee Plans
Schedule 4.15(c)
Governmental Notifications
Schedule 4.16
Environmental Matters
Schedule 4.17
Affiliate Transactions
Schedule 4.18(a)
Owned Real Estate
Schedule 4.18(b)
Leases
Schedule 4.18(c)
Property Right Grants
Schedule 4.19
Insurance Policies
Schedule 4.20
Payors, Customers and Suppliers
Schedule 4.22
Guarantors of Indebtedness
Schedule 4.23
Acceleration of Rights or Benefits
Schedule 4.24
Officers, Directors and Bank Accounts


 
-iii-

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of September 12, 2011, by and among DGSE Companies, Inc., a Nevada corporation
(the “Buyer”), Southern Bullion Trading, LLC, a Texas limited liability company
(the “Target”), SBT, Inc., a Nevada corporation  and a wholly-owned subsidiary
of the Buyer (“MergerSub”), NTR Metals, LLC, a Texas limited liability company
(“NTR”), and the members of Target (the “Members”).
 
Capitalized terms used but not otherwise defined in this Agreement have the
meaning set forth in Appendix A hereto.
 
RECITALS
 
WHEREAS, the Buyer, the Target and MergerSub each desires the Target to merge
with and into MergerSub, with the MergerSub as the surviving entity (the
“Merger”);
 
WHEREAS, in order to effect the Merger, 100% of the issued and outstanding
membership units of the Target (the “Acquired Securities”) shall be converted
into the right to receive an aggregate of 600,000 shares (the “Exchanged
Securities”) of the Buyer’s common stock, par value $0.01 per share (the “Buyer
Common Stock”), which Exchanged Securities shall be distributed to the Members
on a pro rata basis in accordance with their respective percentage ownership of
the Target;
 
WHEREAS, the Members have unanimously (a) determined that is in the best
interests of the Target and the Members, and declared it advisable, to enter
into this Agreement, (b) approved the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby,
including the Merger, (c) recommended adoption of this Agreement by the Members,
and (d) obtained the approval of the Members of this Agreement and the
transactions contemplated hereby;
 
WHEREAS, the respective Boards of Directors of the Buyer and MergerSub, have, on
the terms and subject to the conditions set forth in this Agreement, unanimously
approved this Agreement and the transactions contemplated thereby;
 
WHEREAS, simultaneously with the Closing (as that term is defined herein), the
Buyer shall sell and issue to NTR, and NTR shall purchase from the Buyer,
400,000 shares of Buyer Common Stock (the “Investment Shares”) for an aggregate
purchase price of Two Million Dollars (US $2,000,000.00) (the “Investment”);
 
WHEREAS, the terms and conditions of the Investment shall be set forth in a
Securities Purchase Agreement, in substantially the form attached hereto as
Exhibit A (the “Securities Purchase Agreement”); and
 
WHEREAS, the Buyer, the Target, MergerSub, NTR and the Members each desire to
make certain representations, warranties and agreements in connection with the
Merger and also desire to set forth various conditions to the consummation of
the Merger (the “Closing”).
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties and covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE 1.

 
THE MERGER
 
Section 1.1.           The Merger; Effects of the Merger.
 
(a)           On the terms of this Agreement, at the Effective Time (as that
term is defined in Section 1.1(b) hereto), the Target shall be merged with and
into MergerSub in accordance with the relevant provisions of the Nevada Revised
Statutes (“NRS”) and the Texas Business Organizations Code (“TBOC”), whereupon
MergerSub shall be the surviving corporation (the “Surviving Corporation”).  At
the Effective Time and as a consequence of the Merger, the separate existence of
the Target shall cease.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Closing shall take place at the offices of K&L Gates LLP, 1717
Main Street, Suite 2800, Dallas, Texas at 10:00 A.M. Central Time, on the date
hereof (the “Closing Date”).  Prior to the Closing, the Target and MergerSub
shall execute and deliver to the Secretary of State of the State of Nevada (the
“Nevada Secretary of State”) and the Secretary of State of the State of Texas
(the “Texas Secretary of State”) a Certificate of Merger in the form attached
hereto as Exhibit B for filing under the NRS and the TBOC, respectively, on the
Closing Date, and the Merger shall become effective upon the filing of the
Certificate of Merger with the Nevada Secretary of State and the Texas Secretary
of State (the “Effective Time”).
 
(c)           The Merger shall have the effects set forth in the NRS and the
TBOC.  Without limiting the generality of the foregoing, at the Effective Time
(i) the Surviving Corporation shall possess all assets and property of every
description, and every interest therein, wherever located, and the rights,
privileges, immunities, powers, franchises, and authority, of a public as well
as of a private nature, of the Target, and all obligations belonging to or due
to it shall be vested in the Surviving Corporation without further act or deed,
(ii) title to any real estate or any interest therein vested in the Target shall
not revert or in any way be impaired by reason of the Merger, (iii) all Liens
shall be enforceable against the Surviving Corporation and not the Buyer, and
(iv) the Surviving Corporation shall be liable for all the obligations of the
Target, including any claims existing, or actions or proceedings pending, by or
against either of them.  For the avoidance of doubt, “Lien” shall not be deemed
to include any restrictions on transfer arising under the Securities Act of
1933, as amended (the “Securities Act”), and/or any other applicable federal or
state securities laws.
 
(d)           If, at any time after the Effective Time, the Surviving
Corporation shall consider or be advised that any deeds, bills of sale,
assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation its right, title or interest in, to or under any of the rights,
properties, or assets of the Target acquired or to be acquired as a result of,
or in connection with, the Merger or to otherwise carry out this Agreement, the
officers and directors of the Surviving Corporation shall and will be authorized
to execute and deliver, in the name and on behalf of the parties hereto or
otherwise, all such deeds, bills of sale, assignments and assurances and to take
and do, in the name and on behalf of such parties or otherwise, all such other
actions and things as may be necessary or desirable to vest, perfect or confirm
any and all right, title and interest in, to and under such rights, properties
or assets in the Surviving Corporation or otherwise to carry out this Agreement.
 
Section 1.2.           Merger Consideration.  At the Effective Time, by virtue
of the Merger and without any action on the part of the Buyer, the Target,
MergerSub or the Members:
 
(a)           Each unit of membership interest of the Target (the “Target
Units”) that is owned by the Buyer or any of its direct or indirect wholly-owned
subsidiaries will automatically be cancelled and retired and will cease to
exist, and no consideration will be delivered in exchange therefor.
 
(b)           Each Target Unit that is issued and outstanding immediately prior
to the Effective Time (other than Target Units to be cancelled and retired in
accordance with Section 1.2(a) hereof) will be converted into the right to
receive a pro rata portion of the Exchanged Securities (the “Merger
Consideration”), as set forth on Schedule 1.2(b).
 
(c)           At the Effective Time, all Target Units will no longer be
outstanding and all Target Units will be cancelled and retired and will cease to
exist, and each holder of any such Target Units will cease to have any rights
with respect thereto, except the right to receive the Merger Consideration in
accordance with Section 1.2(b) hereof.
 
(d)           Each share of MergerSub’s common stock, par value $0.01 per share,
issued and outstanding immediately prior to the Effective Time shall be
converted into and shall become one newly issued, fully paid and non-assessable
share of the common stock of the Surviving Corporation.

 
-2-

--------------------------------------------------------------------------------

 
 
Section 1.3.           Escrow.  Pursuant to the provisions of Section 6.6
hereof, within 30 days following the Effective Time, the Buyer shall appoint
BBVA Compass Banks as escrow agent (the “Escrow Agent”), with whom the Buyer
shall deposit 60,000 of the Exchanged Shares (the “Escrowed Shares”).  If the
Buyer Indemnified Party (as that term is defined herein) has either (i) made no
successful claims for indemnification pursuant to Article 5 hereof, or (ii) made
any successful claims for indemnification amounting to less than the Escrowed
Shares, then, following the expiration of the General Survival Period, the
Escrow Agent shall release to the Members, the Escrowed Shares, or such portion
thereof as is remaining following any successful claims for indemnification.
 
Section 1.4.           Purchase Price Allocation.  The Buyer shall prepare a
draft allocation of the Merger Consideration and any assumed liabilities and all
other capitalized costs (the “Final Purchase Price”) among the assets acquired
by the Buyer in accordance with Section 1060 of the Code and the Treasury
Regulations promulgated thereunder (and any similar provision of state, local,
or non-U.S. law, as appropriate).  The Buyer shall deliver such draft allocation
to the Target within thirty (30) days after the determination of the Merger
Consideration for review and comment.  The Buyer and the Target shall negotiate
in good faith to arrive at a mutually agreeable final allocation of the Final
Purchase Price.  The Buyer and Target shall report, act, and file Tax Returns in
all respects and for all purposes consistent with such final allocation.  The
Buyer shall timely and properly prepare, execute, file, and deliver all such
documents, forms, and other information as the Target may reasonably request in
preparing such final allocation.  Neither the Buyer nor the Target shall take
any position that is inconsistent with such final allocation unless required to
do so by applicable law.
 
ARTICLE 2.

 
CERTIFICATES, BYLAWS, DIRECTORS AND OFFICERS
 
Section 2.1.           Certificate of Incorporation of Surviving Corporation. 
The Certificate of Incorporation of MergerSub in effect at the Effective Time
shall be the Certificate of Incorporation of the Surviving Corporation.
 
Section 2.2.           Bylaws of  Surviving Corporation. The bylaws of MergerSub
in effect at the Effective Time shall be the bylaws of the Surviving
Corporation.
 
Section 2.3.           Directors and Officers of Surviving Corporation. From and
after the Effective Time, until their successors are duly elected or appointed
and qualified in accordance with applicable law, the directors and officers of
MergerSub immediately prior to the Effective Time shall be the directors and
officers of the Surviving Corporation.
 
ARTICLE 3.

 
REPRESENTATIONS AND WARRANTIES
OF THE BUYER AND MERGERSUB
 
The Buyer and MergerSub each hereby represents and warrants to the Target, NTR
and the Members that, except as otherwise disclosed on the disclosure schedules
(collectively, the “Disclosure Schedules”) delivered on or prior to the date
hereof to the Target by the Buyer:
 
Section 3.1.           Corporate Existence and Power.  Each of the Buyer and
MergerSub is a corporation, duly incorporated, validly existing and in good
standing under the Laws of the State of Nevada.  Each of the Buyer and MergerSub
has all requisite power and authority to carry on its business as presently
conducted.  Each of the Buyer and MergerSub has all necessary power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and thereby.  Neither the
execution and the delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will (i) violate any provision of the
Governing Documents of the Buyer or the MergerSub nor (ii) violate any material
Law to which the Buyer or MergerSub is subject.  Neither the Buyer nor MergerSub
are required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Entity in connection
with the consummation of the transactions contemplated by this Agreement, except
(a) the filing of a Certificate of Merger with the Nevada Secretary of State and
the Texas Secretary of State, or (b) filings pursuant to applicable federal and
state securities laws.
 
 
-3-

--------------------------------------------------------------------------------

 
Section 3.2.           MergerSub.  MergerSub was formed solely for the purpose
of effecting the Merger. MergerSub has not conducted any business prior to the
date hereof and has no, and prior to the Effective Time will have no, assets,
liabilities or obligations of any nature other than those incident to its
formation and pursuant to this Agreement and the Merger and the other
transactions contemplated by this Agreement.
 
Section 3.3.           Corporate Authorization.  The execution and delivery of
this Agreement and the other Transaction Documents to which the Buyer or
MergerSub is a party and the consummation by the Buyer and MergerSub of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all requisite corporate action, and no other proceedings on the
part of the Buyer or MergerSub are necessary to authorize this Agreement or the
other Transaction Documents to which the Buyer or MergerSub is a party or to
consummate the transaction contemplated hereby and thereby.  This Agreement and
the other Transaction Documents to which the Buyer or MergerSub is a party have
been duly and validly executed and delivered by the Buyer or MergerSub.  This
Agreement and the other Transaction Documents to which the Buyer or MergerSub is
a party constitute the legal, valid and binding obligation of the Buyer or
MergerSub, as the case may be, enforceable against the Buyer or MergerSub, as
the case may be, in accordance with their respective terms except as such
enforceability may be limited by the effects of bankruptcy, insolvency,
reorganization, moratorium and other similar Laws and equitable principles
relating to or limiting creditors’ rights generally and by the availability of
equitable remedies and defenses.
 
Section 3.4.           Capitalization.
 
(a)           The authorized capital stock of MergerSub consists of one thousand
shares of common stock.  There is one share of the common stock of MergerSub,
par value $0.01 per share issued and outstanding, and such share is held
beneficially and of record by the Buyer.  The authorized capital stock of Buyer
consists of 10,000,000 shares of Buyer Common Stock.  As of the close of
business on August  31, 2011,  (i) 10,425,633 shares of Buyer Common Stock were
outstanding, (ii) an aggregate of 1,498,134 shares of Buyer Common Stock were
issuable upon exercise of then outstanding stock options (whether or not
exercisable as of such date), and (iii) there were no outstanding warrants to
purchase shares of the Buyer Common Stock.  All of the issued and outstanding
capital stock of the Buyer has been duly-authorized, is validly-issued,
fully-paid, and non-assessable.  The Buyer's capital stock is not subject to,
nor was it issued in violation of, any preemptive rights or rights of first
refusal.  Except as disclosed in any registration statements, prospectuses,
reports, schedules, forms, statements and other documents (including exhibits
and all other information incorporated by reference) required to be filed or
furnished with the Securities Exchange Commission (the “SEC”) by the Buyer (the
“Buyer SEC Documents”), there are no (i) outstanding or authorized options,
warrants, rights, contracts, calls, puts, rights to subscribe, conversion
rights, or other agreements or commitments providing for the issuance,
disposition, or acquisition of any of Buyer’s capital stock (other than this
Agreement), (ii) outstanding or authorized equity appreciation, phantom equity,
or similar rights with respect to the Buyer or (iii) voting trusts, proxies, or
any other agreements or understandings with respect to the voting of the Buyer’s
capital stock.  The Buyer is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any of the Buyer’s
capital stock.
 
(b)           The Exchanged Securities and the Investment Shares have been
duly-authorized and, when issued and delivered in accordance with the terms of
this Agreement and the Securities Purchase Agreement, respectively, will have
been validly-issued and will be fully-paid and non-assessable and the issuance
thereof is not subject to any preemptive rights or rights of first refusal.

 
-4-

--------------------------------------------------------------------------------

 
 
Section 3.5.           SEC Filings.
 
(a)           The Buyer has timely filed with or furnished to, as applicable,
the SEC all Buyer SEC Documents since January 1, 2009 (the “Current Buyer SEC
Documents”).  As of their respective filing dates (or, if amended or superseded
by a subsequent filing, as of the date of the last such amendment or superseding
filing prior to the date hereof), each of the Current Buyer SEC Documents
complied as to form in all material respects with the applicable requirements of
the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations of the SEC thereunder applicable
to such Current Buyer SEC Documents.  Other than as described in the Current
Buyer SEC Documents, none of the Current Buyer SEC Documents, including any
financial statements, schedules or exhibits included or incorporated by
reference therein at the time they were filed (or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing prior to the date hereof), contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  Other than as described in the
Current Buyer SEC Documents, each of the consolidated financial statements of
the Buyer (including, in each case, any notes thereto) included in the Current
Buyer SEC Documents have been prepared in accordance with United States
generally accepted accounting principles, as in effect from time to time,
applied on a consistent basis during the periods involved (except as may be
indicated therein or in the notes thereto).  As of the date of this Agreement,
neither the Buyer nor any of its subsidiaries has any pending or unresolved
comments from the SEC or any other governmental entity with respect to any of
the Current Buyer SEC Documents.
 
Section 3.6.           Third-Party Consents.  The execution, delivery and
performance of this Agreement and the other Transaction Documents to which the
Buyer or MergerSub is a party do not and will not require any material consent,
approval, authorization or other action by, or filing with or notification to,
any third party or Governmental Entity by the Buyer or MergerSub, except where
the failure to obtain such consent, approval, authorization or action, or to
make such filing or notification, would not prevent or materially delay the
consummation by the Buyer or MergerSub of the transactions contemplated by this
Agreement and the other Transaction Documents to which the Buyer or MergerSub is
a party.
 
Section 3.7.           No Conflicts.  Neither the execution and delivery of this
Agreement and the other Transaction Documents to which the Buyer or MergerSub is
a party nor compliance by the Buyer or MergerSub with their respective terms and
provisions will (a) violate any provision of the Governing Documents of Buyer or
MergerSub, (b) violate any applicable Law, except for, in all cases, such
violations that would not prohibit or materially impair the Buyer’s or
MergerSub’s ability to perform its obligations under this Agreement or the other
Transaction Documents to which the Buyer or MergerSub is a party; or (c) result
in any material breach of, or constitute a material default under or give to
others any material rights of termination, amendment, acceleration, modification
or cancellation of any material Contract to which the Buyer or MergerSub is a
party or to which any of its assets or properties is subject, except in any such
case for any violations, conflicts, breaches, defaults or other matters that
would not prohibit or materially impair the Buyer’s or MergerSub’s ability to
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party.
 
Section 3.8.           Litigation.  Neither the buyer nor MergerSub has received
written notice from any governmental entity that consummation of the
transactions contemplated by this Agreement or the other Transaction Documents
to which the Buyer is a party would constitute a violation of any Laws.  There
is no material order or claim pending or to the knowledge of the Buyer or
MergerSub, threatened, against or affecting the Buyer or MergerSub that
individually or when aggregated with one or more other claims would prohibit or
materially impair the Buyer or MergerSub’s ability to perform its obligations
under this Agreement or the other Transaction Documents to which the Buyer and
MergerSub are a party.  Other than as disclosed in the Buyer SEC Documents,
there is no material matter as to which the Buyer or MergerSub has received any
notice, claim or assertion, or to the knowledge of the Buyer or MergerSub, which
otherwise has been threatened or initiated, against or affecting the Buyer or
MergerSub.

 
-5-

--------------------------------------------------------------------------------

 

Section 3.9.           Finders’ Fees. No agent, broker, finder or investment or
commercial banker, or other Person or firm engaged by or acting on behalf of the
Buyer or MergerSub in connection with the negotiation, execution or performance
of this Agreement or the transactions contemplated by this Agreement, is or will
be entitled to any broker’s or finder’s or similar fees or other commissions as
a result of this Agreement or such transactions.
 
Section 3.10.         No Other Representations. Neither the Buyer nor MergerSub
nor any person affiliated therewith shall be deemed to have made to the Target,
NTR, the Members or any other person any representation or warranty other than
as expressly made by the Buyer and MergerSub in this Article 3.
 
ARTICLE 4.

 
REPRESENTATIONS AND WARRANTIES
OF THE TARGET, NTR AND THE MEMBERS
 
The Target, NTR and the Members (each, an “Article 4 Party”) hereby jointly and
severally represent and warrant to the Buyer that, except as otherwise disclosed
in the Disclosure Schedules hereto:
 
Section 4.1.           Organization; Authority; No Breach.
 
(a)           The Target is a limited liability company duly formed, validly
existing and in good standing under the Laws of the State of Texas.  The copies
of the Target's Governing Documents which have been made available to Buyer’s
counsel reflect all amendments made thereto at any time prior to the date of
this Agreement and are correct and complete.  The minute books and the record
books of the Target are correct and complete in all material respects.  The
Target is not in default under or in violation of any provision of its Governing
Documents.
 
(b)           This Agreement and all other agreements or instruments
contemplated hereby to which an Article 4 Party is a party or by which an
Article 4 Party is bound, when executed and delivered by such party in
accordance with the terms hereof, shall each constitute a valid and binding
obligation of such party, enforceable in accordance with its terms, in each case
subject to the effect of any applicable bankruptcy, reorganization, insolvency,
moratorium or similar Laws affecting creditors’ rights generally and subject, as
to enforceability, to the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
(c)           If an Article 4 Party is a corporation, limited partnership,
limited liability company, trust or other entity, (i) such Article 4 Party is
duly existing and in good standing under the laws of its jurisdiction of
incorporation or formation, (ii) the execution and delivery of this Agreement
and all other agreements and instruments contemplated hereby and the
consummation of the transactions contemplated hereby and thereby have been duly
approved prior to the date of this Agreement by all requisite action of its
board of directors, shareholders, partners, managers, members, trustees or the
like, as the case may be, and (iii) no other organizational or other proceedings
on the part of such Article 4 Party is necessary to approve and authorize the
execution and delivery of this Agreement and all other agreements and
instruments contemplated hereby and the consummation of the transactions
contemplated hereby and thereby.  If such Article 4 Party is an individual, such
Article 4 Party has the capacity to carry out the transactions contemplated by
this Agreement.  Each Article 4 Party that is a corporation, limited
partnership, limited liability company, trust or other entity shall deliver a
certificate at Closing certifying (i) the incumbency of any officer, manager or
member executing the Merger Agreement and any other documents related hereto or
contemplated hereby, (ii) the status of the entity as in good standing in its
jurisdiction of formation, (iii) the formation documents of the entity and (iv)
the documents authorizing the entry by the entity into the Merger Agreement and
any other documents related hereto or contemplated hereby.
 
(d)           Except as set forth on Schedule 4.1(d), neither the execution and
the delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will (i) violate any provision of the Governing Documents
of any Article 4 Party, (ii) violate any material Law to which any Article 4
Party is subject or (iii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, result in the creation of any Lien
upon the Acquired Securities pursuant to, create in any party the right to
accelerate, terminate, modify, or cancel, or result in the obligation to make
any payment (including, without limitation, any change of control, severance or
similar payments) or require any notice under any material agreement, contract,
lease, license, instrument or other arrangement to which any Article 4 Party is
a party or by which they are bound or to which any of their assets is subject
(or result in the imposition of any Lien upon any of their assets).

 
-6-

--------------------------------------------------------------------------------

 
 
(e)           Except as set forth on Schedule 4.1(e), no Article 4 Party is
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Entity in connection
with the consummation of the transactions contemplated by this Agreement.
 
Section 4.2.           Capitalization; Title to Acquired Securities.
 
(a)           The authorized, issued and outstanding Target Units is as set
forth on Schedule 4.2.  All of the issued and outstanding Target Units have been
duly-authorized, are validly-issued, fully-paid, and non-assessable, and are
held of record and owned beneficially by the Members in the manner described on
Schedule 4.2, and each such Member has good and marketable title to such Target
Units free and clear of all Liens.  The Target Units are not subject to, nor
were they issued in violation of, any preemptive rights or rights of first
refusal.  Except as set forth on Schedule 4.2, there are no outstanding or
authorized options, warrants, rights, contracts, calls, puts, rights to
subscribe, conversion rights, or other agreements or commitments providing for
the issuance, disposition, or acquisition of any Target Units (other than this
Agreement).  Other than as set forth on Schedule 4.2, there are no outstanding
or authorized equity appreciation, phantom equity, or similar rights with
respect to any Target Units.  Except as set forth on Schedule 4.2, there are no
voting trusts, proxies, or any other agreements or understandings with respect
to the voting of the Target Units.  The Target is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
Target Units.  Except as set forth on Schedule 4.2, the Target is not a party to
any option, warrant, purchase right or other contract or commitment (other than
this Agreement) that (i) could require the Target to sell, transfer or otherwise
dispose of any Target Units or (ii) has granted any rights with respect to any
Target Units to any Person.
 
(b)           The Target has made available to the Buyer true, accurate and
complete copies of the records evidencing the capitalization represented by
Schedule 4.2, which records reflect all issuances, transfers, repurchases and
cancellations of the Target Units.
 
Section 4.3.           Subsidiaries.
 
(a)           Except as set forth on Schedule 4.3, the Target has no
Subsidiaries (direct or indirect) and holds no capital stock of any Person.  The
authorized, issued and outstanding capital stock of each Subsidiary of the
Target is set forth on Schedule 4.3.  All of the outstanding capital stock of
each Subsidiary of the Target has been duly-authorized, is validly-issued,
fully-paid, and non-assessable, and is held beneficially and of record by the
Person set forth on Schedule 4.3, free and clear of any Liens, and is not
subject to, nor was it issued in violation of, any preemptive rights or rights
of first refusal.  Except as set forth on Schedule 4.3, no Subsidiary of the
Target has any outstanding capital stock or holds any capital stock of any
Person.  There are no (i) outstanding obligations (contingent or otherwise) of
any of the Target’s Subsidiaries to repurchase or otherwise acquire or retire
any capital stock of any of the Target’s Subsidiaries, or (ii) voting trusts,
proxies or other agreements with respect to the voting or transfer of the
capital stock of a Subsidiary of the Target.
 
(b)           Each Subsidiary of the Target is duly incorporated or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or formation, and such Subsidiary is qualified to do business in
every jurisdiction in which the failure to be so qualified would have a Material
Adverse Effect.  Each Subsidiary of the Target possesses all requisite corporate
power and authority materially necessary to own and operate its properties, to
carry on its businesses and to carry out the transactions contemplated by this
Agreement.  Each Subsidiary conducts business only in the counties in the states
set forth on Schedule 4.3(b).  The copies of Governing Documents of each of the
Target’s Subsidiaries which have been made available to Buyer’s counsel reflect
all amendments made thereto at any time prior to the date of this Agreement and
are correct and complete.  The minute books and the record books of the each
Subsidiary of the Target are correct and complete in all material respects.  No
Subsidiary of the Target is in default under or in violation of any provision of
its Governing Documents.

 
-7-

--------------------------------------------------------------------------------

 

Section 4.4.           Financial Statements.  Attached hereto as part of
Schedule 4.4 are the (i) audited balance sheet of the Target as of December 31,
2009, and the related statements of income and cash flows for the twelve-month
period then ended, together with a copy of the accountant’s report thereon, (ii)
unaudited balance sheet of the Target as of December 31, 2010, and the related
statements of income and cash flows for the twelve-month period then-ended, and
(iii) the unaudited balance sheet of the Target as of June 30, 2011 (the “Most
Recent Balance Sheet”), and the related statement of income and cash flows for
the six-month period then ended.  The foregoing financial statements are
hereinafter collectively referred to as the “Financial Statements.”  Except as
set forth on Schedule 4.4, each of the Financial Statements (including in all
cases the notes thereto, if any) (x) has been prepared from, and is in
accordance with, the Target’s books and records, (y) fairly presents, in all
material respects, the financial condition, operating results and cash flows of
the Target as of the date thereof, and (z) has been prepared in accordance with
GAAP consistently applied throughout such Financial Statements and the periods
covered thereby (except, in the case of the Financial Statements described in
clause (iii) above, for the lack of footnote disclosure and normal year-end
adjustments (which will not be material individually or in the aggregate)).
 
Section 4.5.           Absence of Undisclosed Liabilities.  The Target has no
material Liabilities and, to the Knowledge of either of Target or NTR, there is
no basis for any proceeding, hearing, investigation, charge, complaint or claim
with respect to any such material Liability, except for (i) Liabilities
reflected on the face of the Most Recent Balance Sheet, (ii) Liabilities of the
type reflected on the face of the Most Recent Balance Sheet which have arisen
since the date of the Most Recent Balance Sheet in the ordinary course of
business (none of which relates to breach of any material Contract, tort,
infringement or violation of any Law, or any related action, suit or proceeding)
and (iii) Liabilities described and in the amounts set forth on Schedule 4.5.
 
Section 4.6.           Absence of Certain Developments.
 
(a)           Since January 1, 2011, there has been no Material Adverse Effect. 
Except as expressly contemplated by this Agreement or as set forth on
Schedule 4.6, since January 1, 2011, the Target has conducted its businesses
only in the ordinary course of business, and the Target has not:
 
(i)           issued any notes, bonds or other debt securities or any capital
stock of any Person;
 
(ii)          declared, set aside or made any payment or distribution of cash or
other property with respect to the Target’s Units;
 
(iii)         sold, assigned, transferred, leased, licensed, abandoned or
permitted to lapse (other than patents expiring at the end of their statutory
terms) any of its material assets (including Target Intellectual Property, as
that term is defined herein), other than sales of inventory in the ordinary
course of business, failed to enforce material Target Intellectual Property, or
disclosed any Confidential Information (as that term is defined herein) to any
third party (other than pursuant to appropriate confidentiality agreements);
 
(iv)         made or granted any bonus or any wage or salary increase, or made
or granted any increase in any employee benefit plan or arrangement, or amended
or terminated any existing employee benefit plan or arrangement or adopted any
new employee benefit plan or arrangement, except in each case in the ordinary
course of business consistent with past practice or as required by applicable
Law;
 
(v)          made capital expenditures or commitments therefor in excess of
$25,000 individually, or $200,000 in the aggregate;
 
(vi)         made any loans or advances to, guarantees for the benefit of, or
any investments in, any Persons (other than advances of less than $10,000 to
employees in the ordinary course of business) or formed any Subsidiary;
 
(vii)        suffered any damage, destruction or casualty loss exceeding $10,000
in the aggregate, whether or not covered by insurance, or experienced any
material changes in the amount and scope of insurance coverage;

 
-8-

--------------------------------------------------------------------------------

 
 
(viii)       made any change in their cash management practices (including with
respect to accounts receivable and inventory) or made any write-down in the
value of their inventory;
 
(ix)          made any change in any method of accounting or accounting policies
or Tax reporting practices;
 
(x)           made or changed any election, changed any annual accounting
period, adopted or changed any method of accounting, filed any amended Tax
Return, entered into any closing agreement, settled any claim or assessment,
surrendered any right to claim a refund, offset or other reduction in liability,
consented to any extension or waiver of the limitations period applicable to any
claim or assessment, in each case with respect to Taxes, or taken or omitted to
take any other action that had or would have the effect of increasing the
present or future Tax Liability or decreasing any present or future Tax benefit
of the Target;
 
(xi)          directly or indirectly engaged in any material transaction or
entered into any loan or material arrangement with any officer or director or
any relative of any officer, director, shareholder, manager, member or other
Affiliate of the Target or NTR;
 
(xii)         merged or consolidated with any other Person or effected a
recapitalization or similar transaction;
 
(xiii)        incurred any Indebtedness (other than for the purchase of
inventory in the ordinary course of business consistent with past practice) or
cancelled any debts owed to or claims held by the Target;
 
(xiv)        terminated, modified, amended any Material Contract, or entered
into any new contracts or agreements, except in the ordinary course of business
consistent with past practice or pursuant to the terms of a Material Contract;
or
 
(xv)         agreed, whether orally or in writing, to do any of the foregoing.
 
Section 4.7.           Title to Personal Property.  Except as set forth on
Schedule 4.7, the Target has good and valid title to, a valid leasehold interest
in, or a valid license to use, all personal property and assets, tangible or
intangible, (a) shown on the Most Recent Balance Sheet or acquired thereafter
prior to the date hereof, free and clear of all Liens except for Permitted
Encumbrances, except for properties and assets disposed of in the ordinary
course of business and (b) used in the conduct of the Target’s business as of
Closing and for the previous six (6) months, except property and asset
dispositions of less than $10,000 individually or $50,000 in the aggregate in
the ordinary course of business consistent with past practices during such time.
 
Section 4.8.           Taxes.  Except as set forth on Schedule 4.8:
 
(a)           The Target has duly and timely filed all Tax Returns required to
be filed (taking into account valid extensions) by it, all such Tax Returns have
been prepared in material compliance with all applicable laws and regulations
and are true, correct and complete in all material respects.  Except as set
forth in Schedule 4.8, all Taxes owed by the Target (whether or not shown or
required to be shown on any Tax Return) have been timely paid.
 
(b)           Except as set forth on Schedule 4.8:
 
(i)           the Target is not currently the subject of a Tax audit or
examination;
 
(ii)          the Target has not consented to extend the time, or is the
beneficiary of any extension of time, in which any Tax may be assessed or
collected by any Governmental Entity;

 
-9-

--------------------------------------------------------------------------------

 
 
(iii)         the Target (A) is not a party to any “closing agreements”
described in Code § 7121 (or any comparable provision of state, local or foreign
Tax law) or (B) has not requested or received any Tax ruling, in either case
that would have continuing effect after the Closing Date;
 
(iv)         the Target has withheld and paid all material Taxes required to
have been withheld and paid in connection with any amounts paid or owing by the
Target to any employee, independent contractor, creditor, stockholder or other
third party, and all material forms required with respect thereto have been
properly completed and timely filed; and
 
(v)          there are no outstanding claims in a jurisdiction in which the
Target does not file Tax Returns, that the Target is or may be subject to
taxation by that jurisdiction relating to the conduct of the business of the
Target.
 
(c)           The Target is properly treated as a partnership for federal income
tax purposes.
 
Section 4.9.           Contracts and Commitments.  Except as expressly
contemplated by this Agreement or as set forth on Schedule 4.9(a), the Target is
neither a party to nor is bound by any of the following written or oral contract
or agreement:
 
(i)           pension, profit-sharing, option, employee stock purchase or other
plan or arrangement providing for deferred or other compensation to employees or
any other employee benefit plan, arrangement or practice, whether formal or
informal;
 
(ii)          collective bargaining agreement or any other contract with any
labor union, or severance agreements, programs, policies or arrangements;
 
(iii)         management agreement, consulting agreement, employee leasing
agreement or contract for the employment or services of any officer, individual
employee, independent contractor, consultant or other Person on a full-time,
part-time, consulting or other basis, or any other arrangement or understanding
(A) providing annual cash or other compensation in excess of $25,000,
(B) providing for the payment of any cash or other compensation or benefits upon
the consummation of the transactions contemplated hereby, or (C) otherwise
restricting the Target’s ability to terminate the employment or services of any
employee, independent contractor, or consultant at any time for any lawful
reason or for no reason without penalty or liability (except for any agreement
terminable without cause by the Target on no more than thirty days’ notice);
 
(iv)         agreement or indenture relating to borrowed money or other
Indebtedness or the mortgaging, pledging or otherwise placing a Lien on any
material asset or material group of assets of the Target or any letter of credit
arrangements, or any guarantee therefor;
 
(v)          lease or agreement under which the Target is a (A) lessee of or
holds or operates any personal property, owned by any other party, except for
any lease of personal property under which the aggregate annual rental payments
do not exceed $25,000 or (B) lessor of or permits any third party to hold or
operate any property, real or personal, owned or controlled by the Target;
 
(vi)         other contract or group of related contracts with the same party or
group of affiliated parties that involves payments over the life thereof by the
Target in excess of $50,000 per year or $100,000 in the aggregate, or which are
not terminable by the Target upon 30 days’ or less notice without premium or
penalty;
 
(vii)        agreements relating to the ownership of investments in or loans and
advances to any Person, including investments in joint ventures and minority
equity investments;
 
(viii)       inbound or outbound license, royalty, or other agreement with
respect to any Target Intellectual Property (except for license agreements of
non-customized commercially available off-the-shelf software subject to
“shrink-wrap” or “click-wrap” license agreements) and all other agreements
affecting the Target’s ability to use or disclose any Target Intellectual
Property;

 
-10-

--------------------------------------------------------------------------------

 
 
(ix)         contract or agreement prohibiting the Target from engaging in any
business (other than pursuant to any radius restriction contained in any lease,
reciprocal easement or development, construction operating or similar
agreement);
 
(x)          agreement or commitment for the purchase by the Target of
machinery, equipment or other personal property for an amount in excess of
$10,000;
 
(xi)         agreement that provides any customer of the Target with pricing,
discounts or benefits that change based on the pricing, discounts or benefits
offered to other customers of the Target, including, without limitation, any
agreement containing “most favored nation” provisions;
 
(xii)        agreement involving the settlement of any lawsuit with respect to
which (i) any unpaid amount exceeds $50,000 or (ii) conditions precedent to the
settlement thereof have not been satisfied; or
 
(xiii)       agreement for the disposition of any significant portion of the
assets or business of the Target or any agreement for the acquisition of a
significant portion of the assets or business of any other Person.
 
All of the contracts, agreements and instruments set forth or required to be set
forth on Schedule 4.9(a) (the “Material Contracts”) are valid, binding, fully
executed and enforceable as to the Target, and to the Knowledge of Target or
NTR, as to the other parties thereto, in accordance with their respective terms,
in each case subject to (i) the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors'
rights generally; (ii) as to enforceability, to the effect of general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law); and (iii) obtaining the necessary consents
disclosed on Schedule 4.1(e).  Except as set forth on Schedule 4.9(b), the
Target has materially performed all obligations required to be performed by it
and is not in material default under or in material breach of nor in receipt of
any claim of default or breach under any Material Contract, and no event has
occurred which with the passage of time or the giving of notice or both would
result in a material default, breach or event of noncompliance by the Target
under any Material Contract and, to the Knowledge of the Target, there has been
no breach or cancellation or anticipated breach or cancellation by the other
parties to any Material Contract.  The Target has made available to the Buyer
true and complete copies of all Material Contracts, including all amendments
thereto.
 
Section 4.10.         Intellectual Property Rights.
 
(a)           Schedule 4.10(a) contains a complete and accurate list of all of
the following that are owned by the Targets: (i) patented or registered
trademarks, copyrights and other Intellectual Property Rights, (ii) pending
patent, trademark or copyright applications or applications for registration of
other Intellectual Property Rights, (iii) unregistered trademarks and service
marks currently used in connection with any material product, process or service
of the Target, and (iv) unregistered copyrights, works of authorship, know-how,
research and development and other technical information embodied in or
necessary to or useful for any product, process or service of the Target.  The
Target owns all right, title and interest in and to all of the Intellectual
Property Rights set forth on Schedule 4.10(a), and owns all right, title and
interest in and to, or possesses a valid and enforceable right to use all other
Intellectual Property Rights used in its business as presently conducted
(collectively, the “Target Intellectual Property”), in each case, free and clear
of all Liens other than Permitted Encumbrances.  Immediately after the Closing,
the Surviving Corporation will own or have a valid and enforceable right to use
all Target Intellectual Property on terms and conditions substantially identical
to those under which the Target owned or used such Intellectual Property Rights
immediately prior to the Closing.
 
(b)           Except as set forth on Schedule 4.10(b), (i) there are no actions
presently pending against the Target contesting the validity, use, ownership or
enforceability of any of the Target Intellectual Property, (ii) the conduct of
the Target’s business does not infringe, misappropriate, dilute or otherwise
violate, and has not, in the six (6) years prior to the Closing Date, infringed,
misappropriated, diluted or otherwise violated, any Intellectual Property Rights
of other Persons; and, to the Knowledge of the Target or NTR, there are no facts
which indicate a likelihood of any of the foregoing and the Target has not
received any written notice regarding the foregoing (including, without
limitation, any demand or request that the Target license any rights from a
third party), and (iii) to the Knowledge of the Target or NTR, no third party
has infringed, misappropriated, diluted or otherwise violated any of the Target
Intellectual Property.

 
-11-

--------------------------------------------------------------------------------

 
 
(c)           Except as set forth on Schedule 4.10(c), the Target has taken
steps commercially reasonable under the circumstances to maintain and protect
all of the Target Intellectual Property.  Without limiting the generality of the
foregoing, all current and former employees, contractors and consultants of the
Target who have participated in the creation or development of any of the Target
Intellectual Property have executed and delivered to the Target a valid and
enforceable agreement providing for the assignment by such Person to the Target
of all right, title and interest in and to, free of any Liens, any Intellectual
Property arising out of such Person’s employment by, engagement by, or contract
with the Target.
 
(d)           To the Knowledge of the Target or NTR, the Target has information
technology systems sufficient to operate its business as presently conducted and
as anticipated to be conducted over the next two (2) years, and no contract for
the provision of any component of such systems from a third-party provider is
set to expire, terminate, or be renegotiated in the next two (2) years.  To the
Knowledge of the Target or NTR, the Target has commercially appropriate disaster
recovery plans, procedures and facilities for its business, has tested such
plans at least once per year for the last three (3) years with no material
problems except as disclosed in Schedule 4.10(d), and has taken all reasonable
steps to safeguard and maintain the information technology systems utilized in
the operation of its business as presently conducted.
 
Section 4.11.         Litigation.  Except as set forth on Schedule 4.11, there
are, and during the past three (3) years have been, no actions, suits,
proceedings (including any arbitration proceedings), orders, or, to the
Knowledge of the Target or NTR, investigations or claims pending or threatened
in writing against the Target, at law or in equity, or before or by any
Governmental Entity (including any actions, suits, proceedings or investigations
with respect to the transactions contemplated by this Agreement).
 
Section 4.12.         Brokerage.  No agent, broker, finder or investment or
commercial banker, or other Person or firm engaged by or acting on behalf of the
Target in connection with the negotiation, execution or performance of this
Agreement or the transactions contemplated by this Agreement, is or will be
entitled to any broker’s or finder’s or similar fees or other commissions as a
result of this Agreement or such transactions.
 
Section 4.13.         Employees.
 
(a)           Except as set forth on Schedule 4.13(a), with respect to the
business of the Target: (i) there is no collective bargaining agreement or
relationship with any labor organization; (ii) to the Knowledge of the Target or
NTR, no executive or manager of the Target (A) has any present intention to
terminate his or her employment, or (B) is a party to any confidentiality,
non-competition, proprietary rights or other such agreement between such
employee and any Person that would be material to the performance of such
employee’s employment duties, or the ability of such entity or the Buyer to
conduct the business of such entity; (iii) no labor organization or group of
employees has filed any representation petition or made any written or oral
demand for recognition; (iv) to the Knowledge of the Target or NTR, no union
organization or decertification efforts are underway or threatened and no other
question concerning representation exists; (v) no labor strike, work stoppage,
slowdown or other material labor dispute has occurred, and none is underway or,
to the Knowledge of the Target or NTR, threatened; (vi) there is no material
workman’s compensation Liability or claim outside the ordinary course of
business; (vii) there is no employment-related charge, compliance, grievance,
investigation, inquiry or obligation of any kind, pending or threatened in
writing in any forum, relating to an alleged material violation or breach by the
Target (or its officers or directors) of any Law; and (viii) to the Knowledge of
the Target or NTR, no employee or agent of the Target has committed any act or
omission giving rise to a material Liability for any violation or breach
identified in subsection (vii) above.  In the last five (5) years, the Target
has not engaged in any plant closing or employee layoff activities that would
violate or give rise to any material Liability under the Worker Adjustment
Retraining and Notification Act of 1988, as amended, or any similar state or
local plant closing or mass layoff statute, rule or regulation.  The Target is
in compliance in all material respects with all applicable Laws relating to
employment.

 
-12-

--------------------------------------------------------------------------------

 

(b)           Schedule 4.13(b) contains a true and complete list as of the date
hereof (i) all employees or leased employees of the Target having an annual
salary in excess of $100,000 and (ii) the rate of all current compensation
payable to each such employee, including, without limitation, any bonus,
contingent or deferred compensation.
 
Section 4.14.         Employee Benefit Plans.  Schedule 4.14(a) sets forth a
complete and correct list of each Employee Plan.  Each Article 4 Party
represents and warrants that each Employee Plan listed on Schedule 4.14(a) will
be assigned to the Surviving Corporation upon delivery by Target of notice of
the Merger to the provider of each Employee Plan listed on Schedule 4.14(a) in
form requested by the providers of the Employee Plans, and that, upon delivery
of such notice, coverage under each such Employee Plan shall continue after the
Merger on the same terms and conditions as were in effect immediately prior to
the Merger.  Each Article 4 Party further represents and warrants that the
Target has taken all necessary steps to deliver such notice to the providers of
the Employee Plans listed on Schedule 4.14(a).
 
(a)           Each Employee Plan has been maintained, funded and administered in
all material respects in accordance with the terms of such Employee Plan and
complies in form and operation with applicable Law, including ERISA and the
Code.
 
(b)           No Employee Plan provides, and the Target has no obligation to
provide or has any Liability with respect to, the provision of health or life
insurance or other welfare or welfare-type benefits to any Person beyond their
retirement or other termination of service (other than as may be required under
COBRA), and the Target and the ERISA Affiliates have complied and are in
compliance with the requirements of COBRA.  Neither the Target nor any ERISA
Affiliate maintains, sponsors, contributes to, has any obligation to contribute
to or any other Liability under or with respect to (i) a plan subject to Title
IV of ERISA or Code §412 or ERISA § 302, (ii) a Multiemployer Plan, (iii) a
“multiple employer welfare arrangement” (as defined in ERISA §3(40)), or (iv) a
“multiple employer plan” within the meaning of ERISA § 210 or Code § 413(c). 
The Target has no Liabilities as a consequence of at any time being considered a
single employer under Code §414 with any other Person.
 
(c)           All contributions, premiums and other payments (including all
employer contributions and employee salary reduction contributions) that are due
for any period ending prior to or on the Closing Date have been timely made with
respect to each Employee Plan and all contributions, premiums and other payments
for any period ending on or before the Closing Date that are not yet due shall
have been made or properly accrued as of the Closing Date.  No Employee Plan has
any unfunded liability that is not accurately reflected on the Most Recent
Balance Sheet.
 
(d)           Each Employee Plan that is intended to meet the requirements of a
“qualified plan” under Code § 401(a) is so qualified, has received a favorable
determination letter from the Internal Revenue Service or is entitled to rely
upon an opinion letter from the Internal Revenue Service on the form of a
prototype plan document to the effect that the form of such prototype plan
document meets the requirements of Code §401(a), and no events have occurred or
circumstances exist that could reasonably be expected to adversely affect the
qualified status of such Employee Plan.
 
(e)           With respect to each Employee Plan, the Target has made available
to the Buyer true and complete copies of, as applicable: (i) the plan document,
including all amendments thereto (including written summaries of any unwritten
Employee Plan); (ii) any related trust agreement or other funding instrument;
(iii) the most recent Internal Revenue Service determination or opinion letter;
(iv) the most recent financial statements and Form 5500 annual report (as filed,
including all attachments); (v) the most recent summary plan description
provided to participants; (vi) any other material document pursuant to which the
Employee Plans are maintained or funded; and (vii) any correspondence with any
Government Entity in past three (3) years relating to any Employee Plan.
 
(f)           Except as set forth on Schedule 4.14(f), neither the execution or
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will result in any accelerated vesting or acceleration of the time of
payment of, or an increase in the amount or value of or require the funding of
any benefits or compensation payable to, or otherwise result in the payment of
benefits or compensation to, any Person under any Employee Plan.

 
-13-

--------------------------------------------------------------------------------

 
 
(g)           There do not exist any pending or, to the Knowledge of the Target
or NTR, threatened claims (other than routine undisputed claims for benefits),
suits, actions, disputes, proceedings, audits or investigations by, on behalf
of, or against or relating to any Employee Plan and there are no facts or
circumstances that would give rise to or could reasonably be expected to give
rise to any such action, suit, dispute, proceeding, audit, investigation or
claim.  Neither the Target nor any of its officers, directors or employees nor,
to the Knowledge of the Target or NTR, any other Person, has engaged in any
prohibited transaction (as defined in Code §4975 or ERISA §406) or breach of
fiduciary duty (as determined under ERISA) with respect to any Employee Plan
that would subject the Target to any material Liability under ERISA or the Code
or would result in any material claim being made under, by or on behalf of or
relating to any such Employee Plan by any party with standing to make such
claim.
 
(h)           The Target has, for purposes of each Employee Plan, correctly
classified those individuals performing services for the Target as common law
employees, leased employees, independent contractors or agents except as would
not result in material Liability to the Target.  Each Employee Plan that
constitutes a non-qualified deferred compensation plan for purposes of Code
Section 409A has been operated in operational and documentary compliance with
Code Section 409A and applicable guidance from the Internal Revenue Service.
 
Section 4.15.         Compliance with Laws; Permits
 
(a)           The Target is, and has been since January 1, 2009, in material
compliance with all Laws;
 
(b)           The Target holds all material Permits which are required for the
conduct of its business and the ownership of its properties, and the Target is
in material compliance with all terms and conditions of all material Permits
which it holds; and
 
(c)           Except as set forth on Schedule 4.15(c), the Target has not
received any notification from any Governmental Entity (i) asserting that the
Target is not in compliance with any Law, or (ii), threatening in writing to
revoke any material Permit owned or held by the Target.
 
Section 4.16.         Environmental Matters.  Except as set forth on
Schedule 4.16:
 
(a)           The Target is, and has been, in material compliance with all
Environmental Laws.
 
(b)           The Target has obtained and is, and has been, in material
compliance with all Permits required pursuant to any Environmental Laws for the
operation of the businesses of the Target and the occupation of the facilities
of the Target.
 
(c)           The Target is not aware that the execution or delivery of this
Agreement or any other documents contemplated by this Agreement or the
consummation of the transactions contemplated hereby or thereby will conflict
with or result in the breach of any term or provision of, or violate or
constitute a default under (or an event that with notice or the lapse of time or
both would constitute a breach or default), or result in the creation of any
Lien pursuant to, or relieve any third party of any obligation or give any third
party the right to terminate or accelerate any obligation under, any bylaw or
material contract, agreement, Permit, Order, Law or Environmental Law to which
Target is a party or by which any of its assets is in any way bound or
obligated.
 
(d)           The Target is not aware of any situation where a loss or
expiration of any Permit is pending, threatened or reasonably foreseeable, other
than expiration of any such Permit that may be renewed in the ordinary course of
business without lapsing.
 
(e)           The Target has not received any written or oral notice, report,
Claim, Order or other information regarding any actual or alleged violation of,
or Liability under, Environmental Laws and there are no Claims or Orders pending
or, to the Knowledge of Target or NTR, threatened against or affecting the
Target relating to Environmental Laws.

 
-14-

--------------------------------------------------------------------------------

 
 
(f)           The Target has no material Liability under Environmental Laws,
including, but not limited to, liability for the release or disposal of,
contamination by, exposure to, or clean-up of, any Hazardous Substances.
 
(g)           The Target has not assumed, undertaken, provided an indemnity with
respect to or otherwise become subject to, any Liability of any other Person
relating to Environmental Laws.
 
(h)           The Target has no material Liability with respect to the presence
of Hazardous Substances, in any product or item or in or upon any premises,
property or facility.
 
(i)           The Target has not treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, released, or exposed any Person
to any substance, including, but not limited to, Hazardous Substances, or owned
or operated any property or facility, which is or has been contaminated by any
substance, including, but not limited to, Hazardous Substances, so as to give
rise to any material Liability of the Target under any Environmental Laws.
 
(j)           The Target has identified and provided to the Buyer copies of all
environmental reports, audits, assessments, studies, tests, reviews,
investigations, and any other environmental documents and analyses  related to
the facilities or operations of the Target, that are in the possession, custody,
or under the reasonable control of the Target.
 
(k)           The Target has identified and provided to the Buyer copies of all
filed reports and reports that are required to be filed by Target concerning the
threatened or actual release of any Hazardous Substance and the threatened or
actual violation of any Environmental Laws.
 
(l)           The Target has identified and provided to Buyer, a list of all
Hazardous Substances that have been generated, disposed of, release or
transported in violation of any Environmental Laws including copies of all
reports, audits, assessments, studies, test, reviews, investigations, and any
other documents and analyses.
 
(m)           The Target has identified and provided to Buyer, copies of all
reports, audits, assessments, studies, tests, reviews, investigations, and any
other documents and analyses related to or concerning underground storage tanks.
 
(n)           The Target has identified and provided to Buyer, copies of all
reports, audits, assessments, studies, tests, reviews, investigations, and any
other documents and analyses related to or concerning radon, asbestos, asbestos
containing materials, urea formaldehyde, foam insulation, lead, petroleum, and
polychlorinated biphenyls.
 
(o)           The Target has identified and provided to Buyer, copies of all
reports, audits, assessments, studies, tests, reviews, investigations, and any
other documents or analyses related to or concerning compliance with all
financial responsibility requirements imposed by any Governmental Entity under
Environmental Laws.
 
Section 4.17.         Affiliate Transactions.  Except as set forth on
Schedule 4.17, neither any of the Target’s Affiliates nor any Insider, directly
or indirectly, (a) is or has for the past three years been a party to any
agreement, contract, commitment or transaction with the Target, or provided
services to the Target, (b) currently has or for the past three years has had
any interest in any property (real, personal, mixed, tangible or intangible),
that is used in the business of the Target and/or (c) currently is or has for
the past three years been, an employee, consultant, competitor, creditor,
debtor, referral source, customer, distributor, supplier or vendor of the
Target.

 
-15-

--------------------------------------------------------------------------------

 
 
Section 4.18.         Real Property.
 
(a)           The Target or one or more of its Subsidiaries has good and
marketable fee simple title to the Owned Real Estate free and clear of any Liens
other than the Permitted Encumbrances.  Schedule 4.18(a) contains a true and
complete list (including, without limitation, legal descriptions), as of the
date hereof, of the Owned Real Estate.  As of the date hereof, neither the
Target nor any of its Subsidiaries currently lease all or any part of the Owned
Real Estate.  The Target or its Subsidiary has, as of the date of this
Agreement, good and valid rights to such easements, rights of way and other
rights appurtenant to each of the Owned Real Estate as are necessary to permit
ingress and egress to and from the Owned Real Estate for all usual street and
road purposes, except as set forth on Schedule 4.18(a) and where the failure to
have such title would not have a Material Adverse Effect.  The material
improvements on the Owned Real Estate have, as of the date of this Agreement,
access to such sewer, water, gas, electric, telephone and other utilities as are
necessary to allow the business of the Surviving Corporation operated thereon to
be operated in the ordinary course as currently operated, except as set forth on
Schedule 4.18(a) and where the failure to have such access would not have a
Material Adverse Effect.
 
(b)           Schedule 4.18(b) sets forth the address of all leasehold or
subleasehold estates or other rights to use or occupy any land, buildings,
structures, improvements, fixtures or other interest in real property of the
Target or its Subsidiary (the “Leased Real Property”) and a complete list of all
Leases (as defined below) for each such Leased Real Property.  Except as set
forth on Schedule 4.18(b), the Target has delivered to the Buyer a true and
complete copy of all leases, subleases, licenses, concessions (including all
amendments, extensions, renewals, guaranties and other agreements with respect
thereto) and other agreements pursuant to which the Target or its Subsidiary
holds any Leased Real Property (including oral leases) (the “Leases”), and in
the case of an oral lease, a written summary of the material terms of such
lease. Except as set forth on Schedule 4.18(b), with respect to each of the
Leases: (i) such Lease is a legal, valid, binding and enforceable obligation of
Target or its Subsidiary and is in full force and effect, subject to proper
authorization and execution of such Lease by the other party thereto and the
application of any bankruptcy or other creditor’s rights laws and subject to the
exercise of judicial discretion in accordance with general principles of equity;
(ii) the Target’s or its Subsidiary’s possession and quiet enjoyment of the
Leased Real Property under each such Lease has not been disturbed in any
material respect, and to the Knowledge of Target, there are no disputes with
respect to such Lease; (iii) neither the Target nor the landlord is in material
default under any such Lease, and to the Knowledge of the Target or NTR, no
event has occurred or circumstance exists which, with the delivery of notice,
the passage of time or both, would constitute such a material default; (iv)
neither the Target nor its Subsidiary who is the tenant has assigned any
interest under any of the Leased Real Property or sublet or permitted any other
Person to occupy any part of the Leased Real Property; (v) neither the Target
nor its Subsidiary who is the tenant has collaterally assigned or granted any
other security interest in such lease or any interest therein; (vi)  no security
deposit under any Lease has been used and not redeposited in full; and (vii)
there are no Liens on the estate or interest created by such Lease other than
any rights that the landlord may have and other than Permitted Encumbrances.
 
(c)           The Owned Real Estate identified in Schedule 4.18(a) and Leased
Real Property identified in Schedule 4.18(b) comprises all of the real property
used in the business and operations of the Target and its Subsidiaries.  Except
as set forth on Schedule 4.18(a), the buildings, systems and improvements
located on the Owned Real Estate and the Leased Real Property are in
sufficiently good working condition (except for ordinary wear and tear) to allow
the business of the Surviving Corporation to be operated in the ordinary course
as currently operated.  As of the date of this Agreement, no condemnation
proceeding related to any Owned Real Estate or any Leased Real Property is
pending or, to the Knowledge of the Target, threatened, which would preclude or
materially impair the use of any Real Property for the uses for which it is
currently used.  The current use of the Owned Real Estate and the Leased Real
Property by the Target or its Subsidiaries does not violate in any material
respect any restrictive covenants, Laws, easements, zoning restrictions or
similar restriction in any instrument of record or unrecorded agreement
affecting the Real Property or zoning affecting any of the Real Property.  The
Target has delivered or made available to the Buyer copies of the deeds and
other instruments (as recorded) by which the Target or its Subsidiary acquired
each parcel of Owned Real Estate, and copies of all title insurance policies,
opinions, zoning reports, abstracts and surveys, to the extent any of the
foregoing are in the possession of the Target and its Subsidiaries relating
thereto.  To the Knowledge of the Target, there are no material unrecorded
agreements entered into by the Target or any of its Subsidiaries that could have
an effect on the Target’s nor its Subsidiary’s ability or right to own, use,
operate, develop, or transfer the Real Property.  To the Knowledge of the
Target, there are no agreements, Orders, licenses, Permits, conditions or other
directives issued by a Governmental Entity which relate to the future use or
require the change in the present use or operations of the Real Property. 
Except as set forth in Schedule 4.18(c), there are no outstanding options,
rights of first offer or rights of first refusal to purchase, lease, sublease or
otherwise use any Owned Real Estate, or to the Knowledge of the Target, any
Leased Real Property, or any portion thereof or interest therein.  To the
Knowledge of the Target, except as set forth on Schedule 4.18(c), each parcel of
Owned Real Estate constitutes whole Tax lots for purposes of real property Taxes
and contains no partial Tax lots.  Except as set forth in Schedule 4.18(c),
there are no leases, licenses, subleases, concessions or other Contracts,
written or oral, granting to any other Person the right to use or occupy the
Real Property or any portion thereof and no other Person other than the Target
or one of its Subsidiaries is in possession of any Owned Real Estate or any
Leased Real Property or any portion thereof.

 
-16-

--------------------------------------------------------------------------------

 
 
Section 4.19.         Insurance.  Schedule 4.19 contains a description of each
insurance policy maintained by the Target with respect to its properties, assets
and business.  The Target is not in breach or default with respect to its
obligations under any insurance policy it maintains.  No claim for coverage by
the Target has been denied within the last three (3) years, and no claim for
coverage by the Target is currently pending.  The Target has not received any
written notice of cancellation or intent to cancel or notice of increase or
intent to increase premiums in any significant respect with respect to such
policies.
 
Section 4.20.         Referral sources, customers, payors and suppliers. 
Schedule 4.20 lists the payors, customers and suppliers of the Target from which
the Target has received gross receipts, or has purchased material, products or
services, in excess of $150,000 for the twelve-month period ending December 31,
2010 and $75,000 for the six-month period ending June 30, 2011 and sets forth
opposite each payor, customer and supplier the amount of receipts attributable
to such payor, customer and supplier during such period.  As of the date hereof
(and without taking into consideration the transactions contemplated by this
Agreement), no such customer, payor or supplier has indicated that it shall
stop, or materially decrease the rate of, purchasing materials, products and
services or supplying materials, products or services to the Target.
 
Section 4.21.         Accounts receivable.  All notes and accounts receivable of
the Target are reflected properly on its books and records and are valid
receivables subject to no set-offs or counterclaims.
 
Section 4.22.         Guaranties and indebtedness.  Except as set forth on
Schedule 4.22, the Target is not a guarantor for any liability or obligation
(including indebtedness) of any other person.  Except as set forth on
Schedule 4.22, the Target has no outstanding Indebtedness.
 
Section 4.23.         No acceleration of rights or benefits.  Except as set
forth on Schedule 4.23, (i) the Target has not made nor is it obligated to make
any payment to any person in connection with the transactions contemplated by
this Agreement or any other change of control transaction, (ii) no rights or
benefits of any person have been or will be accelerated or increased as a result
of the consummation of the transactions contemplated by this Agreement, (iii) no
person’s rights or obligations with respect to the Target may be modified upon a
change of control of the Target and (iv) except as provided herein, no person
has the right to receive payment (including rescission or liquidated damages) as
a result of a change of control of the Target.
 
Section 4.24.         Officers and directors; bank accounts.  Schedule 4.24
lists all officers and directors of the Target and all bank accounts, safety
deposit boxes and lock boxes (designating each authorized signatory with respect
thereto) for the Target.
 
Section 4.25.         Accredited Investor Status.  Each Article 4 Party is an
“accredited investor,” as that term is defined in Rule 501(a) of Regulation D,
promulgated under the Securities Act.

 
-17-

--------------------------------------------------------------------------------

 
 
ARTICLE 5.

 
INDEMNIFICATION
 
Section 5.1.           Survival of Representations and Warranties.  The
representations and warranties of (i) the Article 4 Parties and the Buyer and
MergerSub contained in this Agreement and any certificate delivered in
accordance with this Agreement will survive the Closing through and including
the second (2nd) anniversary of the Closing Date (the “General Survival
Period”); provided, however, that the representations and warranties of (i)
Section 3.1 ("Corporate Existence and Power"), Section 3.3 (“Corporate
Authorization”) and Section 3.4 (“Capitalization”), will survive the Closing
until the applicable statute of limitations has expired, and (ii) Section 4.1(a)
through (c) (“Organization; Authority; No Breach”) and Section 4.2
(“Capitalization; Title to Acquired Securities”) will survive the Closing until
the applicable statute of limitations has expired (in each case, the “Survival
Period”); provided, however, that any obligations under Section 5.2(a)(i),
Section 5.2(a)(ii), Section 5.2(b)(i) and Section 5.2(b)(ii) will not terminate
with respect to any losses, liabilities, claims, obligations, deficiencies,
demands, judgments, damages, interest, fines, penalties, claims, suits, actions,
causes of action, assessments, awards, costs, and expenses (including costs of
investigation and defense and attorneys’ and other professionals’ fees), whether
or not involving a Third-Party Claim (at that term is defined herein)
(each,  “Loss,” and collectively, “Losses”) as to which the Person to be
indemnified will have given notice (stating in reasonable detail the basis of
the claim for indemnification) to the indemnifying party in accordance with
Section 5.3(a) before the termination of the applicable General Survival Period
or Survival Period, as applicable.


Section 5.2.           Indemnification.
 
(a)           From and after the Closing, but subject to the remaining
provisions of this Article 5, the Buyer will indemnify and hold the Target, NTR
and the Members and their respective Affiliates and their respective directors,
managers, officers, employees, equity holders, members, partners, agents,
attorneys, representatives, successors, and permitted assigns (collectively, the
“Target Indemnified Parties”) harmless from and against, and pay to the
applicable Target Indemnified Parties the amount of, any and all Losses based
upon, attributable to, or resulting from:
 
(i)           Any inaccuracy of the representations or warranties made by the
Buyer or MergerSub in this Agreement or any other document provided to Target,
the Members or NTR by the Buyer pursuant to this Agreement, except to the extent
that any such representation or warranty relates to a specific date, in which
case the failure of such representation or warranty to be true and correct as of
such date; and
 
(ii)          Any breach of any covenant or other agreement on the part of the
Buyer or MergerSub under this Agreement.
 
(b)           From and after the Closing, but subject to the remaining
provisions of this Article 5, the Article 4 Parties will indemnify and hold the
Buyer, the Surviving Corporation and their respective Affiliates and directors,
managers, officers, employees, equity holders, members, partners, agents,
attorneys, representatives, successors, and permitted assigns (collectively, the
“Buyer Indemnified Parties”) harmless from and against, and pay to the
applicable Buyer Indemnified Parties the amount of, any and all Losses based
upon, attributable to, or resulting from:
 
(i)           Any inaccuracy of the representations or warranties made by the
Target, NTR or the Members in this Agreement or any other document provided to
Buyer by the Target, the Members or NTR pursuant to this Agreement as of the
date of this Agreement, except to the extent that any such representation or
warranty relates to a specific date, in which case the failure of such
representation or warranty to be true and correct as of such date; and
 
(ii)          Any breach of any covenant or other agreement on the part of the
Target, NTR or the Members under this Agreement.
 
(c)           No party shall be liable under this Article 5 for any Losses
resulting from or relating to any inaccuracy in or breach of any representation
or warranty if the party seeking indemnification for such Losses had actual
knowledge of such breach prior to Closing.
 
Section 5.3.           Indemnification Procedures.
 
(a)           A claim for indemnification for any matter not involving a
Third-Party Claim (as that term is defined herein) may be asserted by prompt
written notice to the party from whom indemnification is sought.

 
-18-

--------------------------------------------------------------------------------

 

(b)           In the event that any judicial, administrative, or arbitral
action, suit, mediation, investigation, inquiry, proceeding, or Claim (including
any counterclaim) by or before any Governmental Entity is instituted or that any
claim or demand is asserted by any third party in respect of which
indemnification may be sought under Section 5.2 (regardless of the limitations
set forth in Section 5.4) (a “Third-Party Claim”), the indemnified party will
promptly cause written notice of the assertion of any Third-Party Claim of which
it has knowledge that is covered by this indemnity to be forwarded to the
indemnifying party.  The failure of the indemnified party to give reasonably
prompt notice of any Third-Party Claim will not release, waive, or otherwise
affect the indemnifying party’s obligations with respect thereto, except to the
extent that the indemnifying party can demonstrate that it has been prejudiced
as a result of such failure. Subject to the provisions of this Section 5.3:
 
(i)           the indemnifying party may elect, by written notice to the
indemnified party, to assume and control, at its sole expense, the defense of
any such Third-Party Claim, and the indemnifying party will have the right, at
its sole expense, to be represented by counsel of its choice, which must be
reasonably satisfactory to the indemnified party, and to defend against,
negotiate, settle, or otherwise deal with any Third-Party Claim that relates to
any Losses indemnified against under this Article 5; provided that the
indemnifying party will have acknowledged in writing to the indemnified party
its unqualified obligation to indemnify the indemnified party as provided under
this Article 5;
 
(ii)          if the indemnifying party elects to defend against, negotiate,
settle, or otherwise deal with any Third-Party Claim that relates to any Losses
indemnified against by it under this Article 5, it will reasonably promptly
notify the indemnified party of its intent to do so; provided, however, that the
indemnifying party must conduct its defense of the Third-Party Claim actively
and diligently thereafter in order to preserve its rights in this regard;
 
(iii)         if the indemnifying party elects not to defend against, negotiate,
settle, or otherwise deal with any Third-Party Claim that relates to any Losses
indemnified against by it under this Article 5, fails to notify the indemnified
party of its election as provided in this Section 5.3(b), or contests its
obligation to indemnify the indemnified party for such Losses under this
Agreement, the indemnified party may defend against, negotiate, settle, or
otherwise deal with such Third-Party Claim; and
 
(iv)         if the indemnifying party will assume the defense of any
Third-Party Claim, the indemnified party may participate, at its own expense, in
the defense of such Third-Party Claim; provided, however, that such indemnified
party will be entitled to participate in any such defense with separate counsel
at the expense of the indemnifying party if (A) so requested by the indemnifying
party to participate or (B) in the reasonable opinion of counsel to the
indemnified party, a conflict or potential conflict exists between the
indemnified party and the indemnifying party that would make such separate
representation advisable; and provided, further, that the indemnifying party
will not be required to pay for more than one such counsel (plus any appropriate
local counsel) for all indemnified parties in connection with any Third-Party
Claim.
 
(c)           The indemnified party and the indemnifying party shall cooperate
in order to ensure the proper and adequate defense of a Third-Party Claim,
including, to the extent permitted by law, by providing access to each other's
relevant business records and other documents, and employees, subject to
customary covenants of confidentiality. The indemnified party and the
indemnifying party shall use reasonable best efforts to avoid production of
confidential or competitively sensitive information (consistent with applicable
Law), and to cause all communications among employees, counsel and others
representing any party to a Third-Party Claim to be made so as to preserve any
applicable attorney-client or work-product privileges.
 
(d)           Notwithstanding anything in this Section 5.3 to the contrary,
neither the indemnifying party nor the indemnified party may, without the
written consent of the other party, settle or compromise any Third-Party Claim
or permit a default or consent to entry of any judgment unless (i) the claimant
(or claimants) and such party provide to such other party an unqualified release
from all liability in respect of the Third-Party Claim, and (ii) the terms of
settlement or compromise of such Third-Party Claim provide that the indemnified
party shall have no responsibility for the discharge of any settlement amount
and impose no other obligations or duties on the indemnified party (including
any admission of culpability). If the indemnifying party makes any payment on
any Third-Party Claim, the indemnifying party will be subrogated, to the extent
of such payment, to all rights and remedies of the indemnified party to any
insurance benefits or other claims of the indemnified party with respect to such
Third-Party Claim.

 
-19-

--------------------------------------------------------------------------------

 

(e)           With respect to a Third-Party Claim under this Section 5.3, after
(i) any final decision, judgment, or award will have been rendered by a
Governmental Entity and the expiration of the time in which to appeal therefrom,
(ii) a settlement will have been consummated, or (iii) the indemnified party and
the indemnifying party will have arrived at a mutually binding agreement, the
indemnified party will forward to the indemnifying party notice of any sums due
and owing by the indemnifying party in accordance with this Agreement with
respect to such matter and the indemnifying party will pay all of such remaining
sums so due and owing to the indemnified party in accordance with this Article
5.
 
Section 5.4.           Limitations on Indemnification for Breaches of
Representations and Warranties.
 
(a)           An indemnifying party will not have any liability under Section
5.2(a)(i) or Section 5.2(a)(ii) unless the aggregate amount of Losses incurred
by the indemnified parties and indemnifiable under this Article 5 based upon,
attributable to, or resulting from the failure of any of the representations or
warranties to be true and correct exceeds $50,000 (the “Deductible”) and, in
such event, the indemnifying party will be required to pay the entire amount of
all such Losses in excess of the Deductible; provided that, the Deductible
limitation will not apply to Losses related to:
 
(i)           the failure to be true and correct of any of the representations
and warranties set forth in Section 3.1 ("Corporate Existence and Power"),
Section 3.3 (“Corporate Authorization”), Section 3.4 (“Capitalization”), Section
4.1(a) through (c) (“Organization; Authority; No Breach”), Section 4.2
(“Capitalization; Title to Acquired Securities”), or Section 4.8 (“Taxes”) of
this Agreement;
 
(ii)          the Buyer’s or Target’s breach of any of the covenants contained
in Article 7; or
 
(iii)         any indemnification claim arising out of any fraudulent breach of
any representation or warranty of the Buyer, MergerSub, the Target, NTR or the
Members.
 
(b)           The Buyer will not be required to indemnify the Target Indemnified
Parties under Section 5.2(a) for an aggregate amount of Losses exceeding $50,000
(the “Buyer Cap”); provided that, there will be no Buyer Cap with respect to
Losses related to any indemnification claim arising out of:
 
(i)           any fraudulent breach of any representation or warranty of Buyer
or Merger Sub in this Agreement;
 
(ii)          any breach of any of the covenants contained in Article 7.
 
(c)           The Article 4 Parties will not be required to indemnify the Buyer
Indemnified Parties under Section 5.2(b) for an aggregate amount of Losses
exceeding $500,000 (the “Target Cap”); provided that, there will be no Target
Cap with respect to Losses related to any indemnification claim arising out of:
 
(i)           any breach of the representations or warranties contained in
Section 4.8;
 
(ii)          any fraudulent breach of any representation or warranty of Target,
NTR or the Members in this Agreement;
 
(iii)         any breach of any of the covenants contained in Article 7.
 
(d)           For purposes of determining the failure of any representations or
warranties to be true and correct, the breach of any covenants or agreements,
and calculating Losses under this Article 5, any materiality or Material Adverse
Effect qualifications in the representations, warranties, covenants, and
agreements will be disregarded.
 
(e)           Any amounts payable in accordance with this Article 5 will be net
of any insurance proceeds actually received by the party in connection with such
Loss.

 
-20-

--------------------------------------------------------------------------------

 

(f)           Each indemnified party shall take, and shall cause their
respective Affiliates to take, all reasonable steps to mitigate and otherwise
minimize their Losses to the maximum extent reasonably possible upon and after
becoming aware of any event which would reasonably be expected to give rise to
any claims for indemnification.
 
(g)           No indemnifying party shall be liable to any indemnified party for
any consequential, incidental or punitive damages or damages in the nature of
loss of value or lost profits, without regard to whether such damages are
alleged.
 
Section 5.5.           Exclusive Remedy.  The Target Indemnified Parties
acknowledge and agree that the foregoing indemnification provisions in this
Article 5 shall be the sole and exclusive remedy with respect to a breach of the
representations, warranties and covenants contained in this Agreement, except in
the case of fraud; provided, however, this Article 5 shall not prohibit
equitable remedies, including without limitation, specific performance or
injunctive relief.  The Buyer Indemnified Parties acknowledge and agree that,
with respect to any claims for indemnification made by any Buyer Indemnified
Party, the Buyer Indemnified Party shall first be entitled to the Escrowed
Shares (or such lesser portion thereof as is necessary for the Buyer Indemnified
Party to recover its Losses).  If the Buyer Indemnified Party’s claim for
indemnification exceeds the value of the Escrowed Shares, then the Buyer
Indemnified Party shall be entitled to (i) the Escrowed Shares, and (ii) to
recover such additional portion of its Losses as is in excess of the value of
the Escrowed Shares through any means available to such Buyer Indemnified Party,
at law or in equity, including but not limited to, specific performance or
injunctive relief.  For purposes of this Section 5.5, the value of one Escrowed
Share shall be equal to the average closing price of one share of Buyer Common
Stock as shown on the New York Stock Exchange Amex for the twenty trading days
on which there was trading activity of the Buyer Common Stock preceding the date
a Claim is made pursuant to Section 5.3.
 
Section 5.6.           No Circular Recovery.  The rights of an indemnified party
under this Article 5 shall be the exclusive remedy of the indemnified party with
respect to any claim for which such indemnified party is entitled to
indemnification hereunder.  Each indemnified party hereby agrees that it will
not make any claim for indemnification against either the Buyer, MergerSub or
the Target by reason of the fact that he was a director, officer, employee,
consultant, agent or other representative of the Buyer, MergerSub or the Target
(whether such claim is for damages of any kind or otherwise and whether such
claim is pursuant to any statute, charter, by-law, contractual obligation or
otherwise) with respect to any claim for indemnification brought by an
indemnified party against either the Buyer, MergerSub or the Target, as
applicable.
 
ARTICLE 6.

 
COVENANTS
 
Section 6.1.           General.  In case at any time after the Closing any
further action is necessary to carry out the purposes of this Agreement, each of
the parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other party reasonably may
request, all at the sole cost and expense of the requesting party (unless the
non-requesting party is obligated to do so at their sole cost and expense
pursuant to the terms and conditions of this Agreement).
 
Section 6.2.           Public Announcements.  Subject to applicable Law, any
public announcement relating to the Merger, this Agreement and the transactions
contemplated hereby shall be mutually agreed upon and jointly made by the
parties hereto; provided, however, that the Buyer shall be entitled to make any
filings related to this Agreement and the transactions contemplated hereby that
it deems appropriate in its sole discretion with the SEC as are required by
applicable Law, in which case the Buyer shall use its commercially reasonable
efforts to allow the Members reasonable time to comment on such filings in
advance of making such filings with the SEC and shall act in good faith with
respect to the incorporation of any reasonable amendments, deletions or changes
that are suggested by the Members prior to releasing or making such filings;
provided, that Buyer shall not be required to allow Members reasonable time to
comment on such filings if the filing relates to any dispute between the Buyer
and the Members with respect to this Agreement.
 
Section 6.3.           Employment Agreements.  Target acknowledges and agrees
that all Employment Agreements between Target or any of its Affiliates and their
respective employees that are in effect as of the Closing Date shall remain in
full force and effect following the Closing Date.

 
-21-

--------------------------------------------------------------------------------

 
 
Section 6.4.           Lock-Up Agreements.  Simultaneously with the execution
hereof, each Member shall enter into a Lock-Up Agreement with the Buyer, in
substantially the form attached hereto as Exhibit C, which shall prohibit each
such Member from offering, selling, transferring, hypothecating or otherwise
disposing of his or her respective shares of Exchanged Securities for a period
of two (2) years from the Closing Date.
 
Section 6.5.           Registration Rights.  Simultaneously with the execution
hereof, the Buyer shall enter into a Registration Rights Agreement with the
Members and each holder of Management Options, in substantially the form
attached hereto as Exhibit D, pursuant to which the Buyer shall provide the
Members and the holders of the Management Options with Piggyback Registration
Rights with respect to the Exchanged Securities and the shares of Buyer Common
Stock underlying the Management Options, respectively.
 
Section 6.6.           Escrow Agreement.  Within thirty (30) days of the
Effective Date, the Buyer and either the Members or the Member Representative
shall enter into an Escrow Agreement, in the form attached hereto as Exhibit E
(the “Escrow Agreement”).  In the event that (i) each of the Members or the
Member Representative has not executed the Escrow Agreement within thirty (30)
days of the Effective Date or (ii) each of the Members (if the Members enter
into the Escrow Agreement) or the Member Representative (if the Member
Representative enters into the Escrow Agreement) has not complied with the
information disclosure requirements of the Escrow Agent within 30 days of the
Effective Date, the right of any of the Members to receive the Escrow Shares
shall be forfeited and the Escrow Shares shall not be issued by the Company. 
Within three (3) business days of the execution of the Escrow Agreement by each
of the Members (or the appointed Member Representative), the Company and the
Escrow Agent, the Company shall issue the Escrow Shares to be held in an account
specified by the Escrow Agent for the benefit of the Members pursuant to the
Escrow Agreement.
 
Section 6.7.           Issuance of Options.  Within one year of the Closing
Date, from time to time NTR will advise Buyer regarding the issuance of options
to acquire up to an aggregate of 500,000 shares of Buyer Common Stock (the
“Management Options”) to one or more members of the management of Target (each
such advice, an “Option Notice”).  Each Option Notice shall include the name of
the individual to whom a portion of the Management Options shall be granted
(each an “Optionee”) and the number of Management Options to be granted to such
Optionee.  Within 30 days of the receipt of each such Option Notice, Buyer will
issue Management Options to each such Optionee pursuant to the direction of the
Option Notice on the terms and conditions set forth in the Option Agreement, in
the form attached hereto as Exhibit F (the “Option Agreement”), provided,
however, that Buyer shall not be required to issue any Management Options to an
Optionee until such time as such Optionee has delivered to the Company an
executed and completed Option Agreement and executed and completed copies of all
attachments thereto, and provided further that, to the extent NTR has not
provided Option Notices to Buyer requesting the issuance of options to purchase
an aggregate of 500,000 shares of Buyer Common Stock within one year of the
Closing Date, Buyer shall be under no further obligation to issue the remainder
of the Management Options.
 
Section 6.8.           Directors and Officers.
 
(a)           Buyer shall cause the Surviving Corporation and its Subsidiaries
(and their successors) to establish and maintain for a period of not less than
seven years from and after the date hereof provisions in their Governing
Documents concerning the indemnification and exoneration (including provisions
relating to expense advancement) of the Target’s and its Subsidiaries’ former
and current officers, directors and employees that are no less favorable to
those persons than the provisions of the Governing Documents of the Target and
its Subsidiaries as in effect as of the date hereof, and such provisions shall
not be amended, repealed or otherwise modified in any manner adverse to such
officer, director or employee, except as required by applicable Law.  The Buyer
shall assume, be jointly and severally liable for, and honor, guaranty and stand
surety for, and shall cause the Surviving Corporation to honor, in accordance
with their respective terms each of the covenants contained in this Section 6.8.

 
-22-

--------------------------------------------------------------------------------

 

(b)           In addition to and not in limitation of the terms of Section
6.8(a), during the period ending on the seventh anniversary of the date hereof,
each of Buyer and the Surviving Corporation shall indemnify and hold harmless,
and provide advancement of expenses to, to the fullest extent permitted under
applicable Law, each present and former director, officer and employee of the
Target or any of its Subsidiaries and such person’s heirs, executors or
administrators against any costs or expenses (including attorneys’ fees),
judgments, fines, losses, claims, damages, liabilities and amounts paid in
settlement in connection with any actual or threatened claim, action, suit,
proceeding or investigation, whether civil, criminal, administrative or
investigative, arising out of, relating to or in connection with (i) any acts or
omissions occurring or alleged to occur prior to, or as of, the date hereof in
their capacities as officers, directors, employees or controlling stockholders
of the Target or any of its Subsidiaries or taken by them at the request of the
Target or any of its Subsidiaries (including acts or omissions in connection
with such persons serving as an officer or director or in their capacity as a
controlling stockholder in any entity if such service was at the request or for
the benefit of the Target) or (ii) the negotiation, execution, adoption and
approval of this Agreement, the Merger or the other transactions contemplated by
this Agreement or arising out of or pertaining to the transactions contemplated
by this Agreement.
 
(c)           For a period of seven years after the date hereof, Buyer shall
cause to be maintained in effect, without any lapse in coverage, the current
policies of directors’ and officers’ liability insurance and fiduciary liability
insurance maintained by the Target and its Subsidiaries (provided that Buyer may
substitute therefor policies of at least the same coverage and amounts
containing terms and conditions that are no less advantageous to the directors
and officers than the current policies) for a claims-reporting or discovery
period of at least such seven year period with respect to matters arising on or
before the date hereof.
 
(d)           The rights of each present and former director, officer and
employee of the Target or any of its Subsidiaries, and such person’s heirs,
executors or administrators, hereunder shall be in addition to, and not in
limitation of, any other rights such person may have under the Governing
Documents of the Target or any of its Subsidiaries, any other indemnification
arrangement in existence as of the date of this Agreement, applicable Law or
otherwise.
 
Section 6.9.           Section 16 Matters.  Prior to the date hereof, the
Buyer’s board of directors, or an appropriate committee of non-employee
directors thereof, shall adopt a resolution consistent with the interpretive
guidance of the SEC so that the acquisition by any officer or director of the
Target who is a covered person of the Target for purposes of Section 16 of the
Exchange Act of the Exchange Securities pursuant to this Agreement and the
Merger shall be an exempt transaction for purposes of Section 16 of the Exchange
Act.
 
ARTICLE 7.

 
TAX MATTERS
 
Section 7.1.           Tax Matters; Access.
 
(a)           Member Representative shall prepare and file all Tax Returns for
any Pre-Closing Tax Periods (other than Straddle Periods) relating to the
Target.  Member Representative shall be liable for and shall pay any and all
Taxes related to the Target or the conduct of the Target’s business for all
Pre-Closing Tax Periods.  The Buyer shall prepare and file all Tax Returns for
any Post-Closing Tax Period.  The Buyer shall be liable for and shall pay all
Taxes related to the conduct of the Target’s business for all Post-Closing Tax
Periods.
 
(b)           The Buyer shall notify Member Representative in writing with five
(5) days of receipt by the Buyer of notice of any pending or threatened federal,
state, local or foreign Tax audits, examinations, compliance checks or
assessments for which the Members may be liable.  The Members shall have the
sole right to control any Tax audit or administrative or court proceeding
relating to any Pre-Closing Tax Periods (other than Straddle Periods), and to
employ counsel of its choice at its expense.
 
(c)           After the Closing, each of the Members and the Buyer shall, as
reasonably requested by the other party: (i) cooperate with the other party in
preparing any Tax Returns relating to the conduct of the Target’s business; (ii)
cooperate in preparing for any audit of, or dispute with any Governmental Entity
regarding, and any judicial or administrative proceeding relating to, liability
for Taxes, in the preparation or conduct of litigation or investigation of
claims, and in connection with the preparation of financial statements or other
documents to be filed with any Governmental Entity, in each case relating to the
conduct of the Target’s business; and (iii) furnish the other with copies of all
correspondence received from any taxing authority in connection with any Tax
audit, examinations, compliance checks or information request with respect to
any Tax periods for which the other is responsible.  Any information obtained
pursuant to this Section 7.1(c) or pursuant to any other Section hereof
providing for the sharing of information or review of any Tax Return or other
schedule relating to Taxes shall be kept confidential by the Parties, except to
the extent such information is required to be disclosed by Law.  Notwithstanding
anything in this Agreement to the contrary, neither the Buyer nor the Members
shall be obligated to provide or make available to the other party any
proprietary business information or copies of either party’s respective Tax
Return.

 
-23-

--------------------------------------------------------------------------------

 
 
(d)           The Buyer and the Target agree to utilize, or cause their
respective Affiliates to utilize the standard procedure set forth in Revenue
Procedure 2004-53 with respect to wage reporting.
 
ARTICLE 8.

 
MISCELLANEOUS
 
Section 8.1.           Notices. All notices, requests and other communications
to any party hereunder shall be in writing and shall be given,
 
if to the Target, the Members or NTR, to:
Southern Bullion Trading, LLC
 
c/o NTR Metals, LLC
 
10720 Composite Drive
 
Attention: Carl D. “Trey” Gum, III
   
with a copy (which shall not constitute notice) to:
Jones Day
 
2727 N. Harwood Street
 
Dallas, Texas  75201
 
Attention:  Emil Bova, Esq.
   
if to the Buyer, to:
DGSE Companies, Inc.
 
11311 Reeder Road
 
Dallas, Texas  75220-3408
 
Attention: Dr. L.S. Smith
   
with a copy (which shall not constitute notice) to:
K&L Gates LLP
 
1717 Main Street, Suite 2800
 
Dallas, Texas  75201
 
Attention: I. Bobby Majumder, Esq.

 
or such other address or facsimile number as such party may hereafter specify by
notice to the other parties hereto. Each such notice, request or other
communication shall be effective (a) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified in this Section 8.1 and the
appropriate facsimile confirmation is received or (b) if given by any other
means, when delivered at the address specified in this Section.
 
Section 8.2.           Amendments; No Waivers.
 
(a)           Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Buyer and Target or, in the case of a waiver, by the party
against whom the waiver is to be effective.
 
(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 
-24-

--------------------------------------------------------------------------------

 
 
Section 8.3.           Entire Agreement/No Third Party Beneficiaries. All prior
negotiations and agreements between the parties hereto relating to the subject
matter hereof are superseded by this Agreement and as of the date hereof there
are no representations, warranties, understandings or agreements, whether
written or oral, expressed or implied, other than those specifically set forth
herein. Except for the shareholders, directors, officers, employees and agents
of the Buyer or the Target, the Members or NTR to the extent such persons
benefit from the provisions set forth herein, there are no third party
beneficiaries to this Agreement.
 
Section 8.4.           Waivers. Any failure by any of the parties hereto to
comply with any of the obligations, agreements or conditions set forth herein
may be waived by the other party or parties, provided, however, that any such
waiver shall not be deemed a waiver of any other obligation, agreement or
condition.
 
Section 8.5.           Amendments, Supplements or Modifications. Each of the
parties agrees to cooperate fully in the effectuation of the transactions
contemplated hereby and to execute any and all additional documents or take such
additional actions as shall be reasonably necessary or appropriate for such
purpose.
 
Section 8.6.           Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of the other parties hereto.
 
Section 8.7.           Governing Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
schedules and exhibits hereto shall be governed by, and construed in accordance
with, the laws of the State of Texas without giving effect to any choice of law
or conflict of law rules or provisions (whether of the State of Texas or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Texas.  In furtherance of the foregoing,
the internal law of the State of Texas shall control the interpretation and
construction of this Agreement and the schedules and exhibits hereto, even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.
 
Section 8.8.           Exclusive Jurisdiction. The parties agree that any legal
action, suit or proceeding arising out of or relating to this Agreement or the
agreements and transactions contemplated hereby shall be instituted in a court
located in the city of Dallas, Texas, which shall be the exclusive jurisdiction
and venue of any legal proceedings, and each party hereto waives any objection
which such party may now or hereafter have to the laying of venue of any such
action, suit or proceeding.
 
Section 8.9.           Disclosure Schedules. Notwithstanding anything herein to
the contrary, any matter disclosed in any section of the Disclosure Schedules
shall be deemed to be disclosed in all parts of such Schedules regardless of
whether such matter is specifically cross-referenced. The disclosure of any
matter in a Schedule is not to be deemed determinative of or an indication that
such matter is material to the operations of the Target or the Buyer, as the
case may be.
 
Section 8.10.         Counterparts; Effectiveness. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures hereto were upon the same instrument.
 
Section 8.11.         Severability. If any term or other provision of this
Agreement is found to be invalid, illegal, or incapable of being enforced by any
rule or Law, or public policy by a court of competent jurisdiction, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement are not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.
 
Section 8.12.         Incorporation of Exhibits and Schedules. The Disclosure
Schedules and all Exhibits attached hereto and referred to herein are hereby
incorporated herein and made a part hereof for all purposes as if fully set
forth herein.

 
-25-

--------------------------------------------------------------------------------

 
 
Section 8.13.         Headings. The descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.
 
Section 8.14.         Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against either
party. Whenever required by the context, any gender shall include any other
gender, the singular shall include the plural and the plural shall include the
singular. Whenever the word “including” is used in this Agreement, it shall be
deemed to mean “including, without limitation,” “including, but not limited to”
or other words of similar import such that the items following the word
“including” shall be deemed to be a list by way of illustration only and shall
not be deemed to be an exhaustive list of applicable items in the context
thereof.
 
Section 8.15.         Member Representative. Each of the Members hereby
irrevocably appoints NTR as the Member Representative and, in such capacity, as
the agent and attorney-in-fact of each of the Members for the purposes of acting
in the name and stead of such Member:  (a) for all purposes specified in Article
7 hereof, and (b) with respect to any action, decision, notice, or delivery that
may be made or delivered under or in connection with the escrow agreement to be
entered into with the Escrow Agent as contemplated by Sections 1.3 and 6.7
hereof, in each case as fully as if such Member were personally present and
acting.  This power of attorney and all authority conferred hereby shall deemed
to be coupled with an interest, irrevocable and shall not be terminated by the
Members or by operation of law, whether by the death, incompetency or incapacity
of the Members, or any of them, or by the occurrence of any other event.

 
-26-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
DGSE COMPANIES, INC.,
 
a Nevada corporation
     
By:
     
Name:     Dr. L.S. Smith
   
Title:       Chairman & Chief Executive Officer
     
SOUTHERN BULLION TRADING, LLC,
a Texas limited liability company
     
By:
     
Name:     James J. Vierling
   
Title:       President
     
SBT, INC,
a Nevada corporation
     
By:
     
Name:     William H. Oyster
   
Title:       President
     
NTR METALS, LLC,
a Texas Limited Liability Company
(solely for the purposes of Article 4)
     
By:
     
Name:     John R. Loftus
   
Title:       President
       
MEMBERS
(solely for the purposes of Article 4)
     
LANDMARK METALS, LLC,
a Texas limited liability company
     
By:
     
Name:
   
Title:
           
JAMES J. VIERLING
             
James J. Vierling
     
WESLEY A. MULL
             
Wesley A. Mull



[Signature Page to Merger Agreement]

 
 

--------------------------------------------------------------------------------

 

Appendix A
“Acquired Securities” has the meaning set forth in the Recitals.
 
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Article 4 Party” has the meaning set forth in Article 4.
 
“Buyer” has the meaning set forth in the Preamble.
 
“Buyer Cap” has the meaning set forth in Section 5.4(b).
 
“Buyer Indemnified Parties” has the meaning set forth in Section 5.2(a)(i).
 
“Buyer SEC Documents” has the meaning set forth in Section 3.5.
 
 “Claim” means any claim, demand, cause of action, suit, proceeding,
arbitration, hearing or investigation.
 
“Closing” has the meaning set forth in the Recitals.
 
“Closing Date” has the meaning set forth in Section 1.1(b).
 
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any rules or
regulations promulgated thereunder.
 
“Confidential Information” means all confidential or proprietary information
(whether or not specifically identified as confidential), in any form or medium,
that is disclosed to, or developed or learned by, the Target, as the case may
be, in the performance of duties for, or on behalf of third parties or that
relates to the business, products, services or research of the Target or any of
its investors, partners, affiliates, strategic alliance participants, referral
sources, employees or equityholders or their respective Affiliates, including,
without limitation: (i) internal business information (including, without
limitation, information relating to strategic plans and practices, business,
accounting, financial or marketing plans, practices or programs, training
practices and programs, salaries, bonuses, incentive plans and other
compensation and benefits information and accounting and business methods);
(ii) information related to the Target’s customers and their confidential
information; (iii) industry research compiled by, or on behalf of the Target,
including, without limitation, identities of potential target companies,
management teams, and transaction sources identified by, or on behalf of, the
Target; (iv) compilations of data and analyses, processes, methods, track and
performance records, data and data bases relating thereto; and (v) information
related to Target Intellectual Property and updates of any of the foregoing,
provided, however, that “Confidential Information” shall not include any
information which (A) is or becomes generally available to the public other than
as a result of a disclosure by the Target in breach of Section 6.2 of this
Agreement or any other agreement or obligation with Buyer or its Affiliates, or
(B) becomes available to a Target on a non-confidential basis, provided that the
source of such non-confidential information is not bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, any other Person with respect to such information.
 
“Contract” means any written agreement, arrangement, bond, commitment,
franchise, indemnity, indenture, instrument, lease, or license.
 
“Deductible” has the meaning set forth in Section 5.4(a).

 
A-1

--------------------------------------------------------------------------------

 
 
“Disclosure Schedules” has the meaning set forth in Article 3.
 
“Effective Time” has the meaning set forth in Section 1.1(b).
 
“Employee Plan” means  each “employee benefit plan” as such term is defined in
ERISA §3(3), and each other benefit or compensation plan, program, agreement or
arrangement that is maintained, sponsored, contributed or required to be
contributed to by the Target or with respect to which the Target has any
Liability.
 
“Environmental Laws” means, as enacted and in effect on or prior to the Closing
Date, all applicable federal, state, local and foreign laws, statutes,
regulations, rules, ordinances, Permits, Orders, judgments, decrees,
requirements and agreements with any Governmental Entity and all other
provisions having the force or effect of Law and concerning any type of
pollution, mining, human health, safety, Hazardous Substances, protection of the
environment or natural resources, including, but not limited to, emissions to
the air, discharges to surface or ground water, management of waste materials,
and/or the use, storage, generation, treatment, transportation, processing,
production, release or disposal of Hazardous Substances.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any Person which, at any relevant time, would be
considered a single employer or otherwise required to be aggregated with the
Target in accordance with Code §414.
 
“Escrow Agent” has the meaning set forth in Section 1.3.
 
“Escrow Agreement” has the meaning set forth in Section 6.6.
 
“Escrowed Shares” has the meaning set forth in Section 1.3.
 
“Exchange Act” has the meaning set forth in Section 3.5.
 
“Exchanged Securities” has the meaning set forth in the Recitals.
 
“Financial Statements” has the meaning set forth in Section 4.4.
 
“GAAP” means United States generally accepted accounting principles consistently
applied, as in effect from time to time.
 
“General Survival Period” has the meaning set forth in Section 5.1.
 
“Governing Documents” means the legal document(s) by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs.  For example, the “Governing Documents” of a corporation would be its
certificate of incorporation and by-laws, the “Governing Documents” of a limited
partnership are its certificate of formation and its limited partnership
agreement and the “Governing Documents” of a limited liability company are its
certificate of formation and its limited liability company agreement.
 
“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.
 
“Hazardous Substances” means any chemicals, materials, wastes or
substances  listed, defined, designated, classified or regulated as hazardous,
toxic or radioactive or identified as a pollutant or contaminant under any
Environmental Law or a risk under health and safety Laws, including without
limitation, radon, asbestos, asbestos containing materials, urea formaldehyde,
foam insulation, lead, petroleum, and polychlorinated biphenyls.

 
A-2

--------------------------------------------------------------------------------

 

“Indebtedness” means any of the following indebtedness of the Target, whether or
not contingent: (i) indebtedness for borrowed money (including any principal,
premium, accrued and unpaid interest, related expenses, prepayment penalties,
commitment and other fees, sale or liquidity participation amounts,
reimbursements, indemnities and all other amounts payable in connection
therewith), (ii) Liabilities evidenced by bonds, debentures, notes, or other
similar instruments or debt securities, (iii) Liabilities under or in connection
with letters of credit or bankers' acceptances or similar items, (iv) any
obligation to pay the deferred purchase price of property or services other than
those trade payables incurred in the ordinary course of business, (v) all
Liabilities arising from cash/book overdrafts, (vi) all Liabilities under
capitalized leases, (vii) all Liabilities under conditional sale or other title
retention agreements, (viii) all Liabilities with respect to vendor advances or
any other advances, (ix) all Liabilities arising out of interest rate and
currency swap arrangements and any other arrangements designed to provide
protection against fluctuations in interest or currency rates, (x) any deferred
purchase price Liabilities related to past acquisitions, (xi) any obligations
under severance agreements, stay bonuses, incentive bonuses, termination and
change of control arrangements and similar obligations that are owed to any
Person or that will be triggered, either automatically or with the passage of
time, by the consummation of the transactions contemplated by this Agreement
(including any amounts payable to offset any excise Taxes imposed under Section
4999 of the Code and any related income Taxes), (xii) all Liabilities arising
from any breach of any of the foregoing, (xiii) accrued taxes, and (xiv) all
indebtedness of others guaranteed or secured by any lien or security interest on
the assets of the Target or NTR.  For the avoidance of doubt, and
notwithstanding anything to the contrary set forth above, the term
“Indebtedness” does not mean or include trade payables or working capital
liabilities.
 
“Insider” means any current or former officer, director, executive employee,
equityholder, partner or Affiliate, as applicable, of the Target or any spouse
or descendent (whether natural or adopted) of any such individual or any entity
in which any of the foregoing Persons owns, or is otherwise entitled to, a 5% or
greater direct or indirect beneficial interest.
 
“Intellectual Property Rights” means all of the following in any jurisdiction
throughout the world (i) patents, patent applications, and patent disclosures,
(ii) trademarks, service marks, trade dress, trade names, slogans, logos,
Internet domain names, and corporate names (and all translations,
transliterations, adaptations, derivations and combinations of the foregoing),
together with all of the goodwill associated therewith, (iii) copyrights and
copyrightable works, (iv) registrations, applications and renewals for any of
the foregoing, as applicable, (v) trade secrets, confidential information,
technology, know-how, inventions, improvements, specifications, designs,
formulae, techniques, technical data and manuals, and research and development
information, (vi) computer software (including but not limited to source code,
object code, data, databases and documentation) including, but not limited to
Internet web sites, and (vii) all other proprietary rights.
 
“Investment” has the meaning set forth in the Recitals.
 
“Investment Shares” has the meaning set forth in the Recitals.
 
“Knowledge” with respect to the Target means the actual knowledge of James J.
Vierling, Wesley A. Mull, John R. Loftus and any officer or member of Landmark
Metals, LLC, with duty to investigate, and with respect to NTR means the actual
knowledge of John R. Loftus and any officer of NTR, with duty to investigate.
 
“Law” means any constitutional provision, statute or other law, rule,
regulation, ordinance or interpretation of any Governmental Entity, including
but not limited to the common law, and any Order.
 
“Leased Real Property” has the meaning set forth in Section 4.18(b).
 
“Leases” has the meaning set forth in Section 4.18(b).
 
“Liability” means any liability, debt, deficiency, interest, Tax, penalty, fine,
claim, demand, judgment, cause of action, or other loss (including without
limitation, loss of benefit or relief), cost or expense of any kind or nature
whatsoever, whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, and whether due or
become due and regardless of when asserted.

 
A-3

--------------------------------------------------------------------------------

 

“Lien” means any mortgage, license, pledge, security interest, right of first
refusal, option, deed of trust, charge, conditional sales contract, claim,
restriction, covenant, easement, right of way, title defect, encumbrance or lien
of any nature whatsoever.  For the avoidance of doubt, "Lien" shall not be
deemed to include any restrictions on transfer arising under the Securities Act
and/or any other applicable federal or state securities laws.
 
“Loss” or “Losses” has the meaning set forth in Section 5.1.
 
“Management Options” has the meaning set forth in Section 6.4.
 
“Material Adverse Effect” means any change, event, occurrence, state of facts or
effect that is, or would be reasonably likely to be, materially adverse to the
business, operations, assets, liabilities, financial condition or operating
results of the Target or the Surviving Corporation, excluding (i) changes in
general economic conditions and changes (political, economic, regulatory or
otherwise) generally affecting the types of businesses or industries in which
the Target operates, to the extent such conditions do not disproportionately
impact the business of the Target, (ii) changes in the capital or credit
markets, to the extent such changes do not disproportionately impact the
business of the Target, (iii) any act of terrorism or war, or any armed
hostilities, anywhere in the world, (iv) the payment of any amounts due to, or
the provision of any other benefits to, any officers or other employees under
employment contracts, non-competition agreements, employee benefit plans,
severance arrangements or other arrangements in existence as of the date of this
Agreement, (v) any matter referred to in the Disclosure Schedule, (vi) any
actions taken or omitted to be taken at the request or with the consent of Buyer
or MergerSub, (vii) the announcement of this Agreement or the transactions
contemplated hereby or the consummation of the transactions contemplated hereby,
or (viii) any change in accounting requirements or principles or any change in
applicable laws, rules or regulations or the interpretation thereof, or any
action required to be taken under applicable laws, rules, regulations or
agreements, in each case, to the extent such changes do not disproportionately
impact the business of the Target taken as a whole and as compared to businesses
of a similar size.
 
“Material Contracts” has the meaning set forth on Schedule 4.9.
 
“Member Representative” means NTR.
 
“Members” has the meaning set forth in the Preamble.
 
“Merger” has the meaning set forth in the Recitals.
 
“Merger Consideration” has the meaning set forth in Section 1.2(b).
 
“MergerSub” has the meaning set forth in the Preamble.
 
“Most Recent Balance Sheet” has the meaning set forth in Section 4.4.
 
“Multiemployer Plan” has the meaning set forth in ERISA § 3(37).
 
“Nevada Secretary of State” has the meaning set forth in Section 1.1(b).
 
“NRS” has the meaning set forth in Section 1.1(a).
 
“NTR” has the meaning set forth in the Preamble.
 
“Order” means any decree, injunction, judgment, order, ruling, assessment or
writ by a Governmental Entity.
 
“Owned Real Estate” means any real estate owned in fee by Target or any of its
Subsidiaries, together with all buildings, structures, fixtures and improvements
thereon and all of the Target's and its Subsidiaries' rights thereto, including
without limitation, all easements, rights of way and appurtenances relating
thereto.

 
A-4

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” means (a) statutory Liens for current non-income Taxes
not yet due and payable or that are being contested in good faith by appropriate
proceedings and for which there are adequate reserves on the books of a Person,
(b) mechanics’, carriers’, workers’, repairers’ and other similar liens imposed
by law arising or incurred in the ordinary course of business for obligations
that are (i) not yet due and payable or (ii) being contested in good faith by
appropriate proceedings and for which there are adequate reserves on the books
of a Person, (c) other immaterial Liens that were not incurred in connection
with the borrowing of money or the advance of credit and that do not interfere
with the conduct of the business conducted by the Target and its Subsidiaries,
(d) Liens on leases of real property arising from the provisions of such leases,
(e) zoning regulations and restrictive covenants and easements and other matters
currently of record that, taken individually or as a whole, do not detract in
any material respect from the current use, occupancy, ownership, operation or
value of the Real Property, (f) public utility easements of record, in customary
form, (g) Liens not otherwise included as Permitted Encumbrances that are
currently of record and that, taken individually or as a whole, do not detract
in any material respect from the current use, occupancy, ownership, operation or
value of the Real Property, (h) Liens to be released on or before Closing, and
(i) mortgages, deeds of trust and other security instruments, and ground leases
or underlying leases covering the title, interest or estate of landlords with
respect to the leased real property and to which the leases with respect to the
leased real property are subordinate.
 
“Permit” means all permits, licenses, authorizations, accreditations, approvals,
quality certifications, franchises or rights of or issued by any Governmental
Entity.
 
“Person” means any individual, partnership, corporation, limited liability
company, association, stock company, trust, joint venture, unincorporated
organization, governmental entity or any department, agency or political
subdivision thereof.
 
“Post-Closing Tax Period” means a taxable period that ends after the Closing
Date.
 
“Pre-Closing Tax Period” means all periods ending on or prior to the Closing
Date, and any portion of any period through the end of the Closing Date for any
period that includes (but does not end on) the Closing Date.
 
“Real Property” means the Owned Real Estate and the Leased Real Property,
collectively.
 
“SEC” has the meaning set forth in Section 3.5.
 
“Securities Act” has the meaning set forth in Section 1.1(c).
 
“Securities Purchase Agreement” has the meaning set forth in the Recitals.
 
“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.
 
“Survival Period” has the meaning set forth in Section 5.1.
 
“Surviving Corporation” has the meaning set forth in Section 1.1(a).
 
“Target” has the meaning set forth in the Preamble.
 
“Target Cap” has the meaning set forth in Section 5.4(c).
 
“Target Common Stock” has the meaning set forth in the Recitals.

 
A-5

--------------------------------------------------------------------------------

 
 
“Target Indemnified Parties” has the meaning set forth in Section 5.2(a).
 
“Target Intellectual Property” has the meaning set forth in Section 4.10(a).
 
“Target Units” has the meaning set forth in Section 1.2(a).
 
“Tax” or “Taxes” means (i) any federal, state, local or foreign income, gross
receipts, franchise, profits, capital gains, capital stock, transfer, sales,
use, occupation, property, escheat, excise, estimated, severance, windfall
profits, stamp, stamp duty reserve, license, payroll, withholding, ad valorem,
value added, alternative minimum, environmental, customs, social security (or
similar), unemployment, disability, registration and other taxes, assessments,
charges, duties, fees, levies or other similar governmental charges of any kind
whatsoever, whether disputed or not, together with all estimated taxes,
deficiency assessments, additions to tax, penalties and interest, (ii) any and
all liability for amounts described in (i) of any member of an affiliated,
consolidated, combined or unitary group of which the Target or NTR (or any
predecessor of any of the foregoing) is or was a member on or prior to the
Closing Date, including pursuant to Treasury Regulations Section 1.1502-6 or any
analogous or similar state, local, or foreign law or regulation, and (iii) any
and all liability for amounts described in (i) of any Person (other than the
Target) imposed on the Target as a transferee or successor, by contract or
pursuant to any Law, which Taxes relate to an event or transaction occurring
before the Closing.
 
“Tax Return” means any return, declaration, information report, claim for refund
or filing with respect to Taxes, including any schedules, supplements or
attachments thereto and including any amendment thereof.
 
"TBOC" has the meaning set forth in Section 1.1(a).
 
“Texas Secretary of State” has the meaning set forth in Section 1.1(b).
 
“Third-Party Claim” has the meaning set forth in Section 5.3(b).
 
“Transaction Documents” means the Agreement, the Securities Purchase Agreement,
the Lock-Up Agreements, the Option Agreements, the Registration Rights
Agreements and any other agreements or documents necessary to consummate the
transactions contemplated by the Agreement.

 
A-6

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF SECURITIES PURCHASE AGREEMENT
 
Exhibit A

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF CERTIFICATE OF MERGER
 
Exhibit B

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF LOCK-UP AGREEMENT
 
Exhibit C

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF REGISTRATION RIGHTS AGREEMENT


Exhibit D

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF ESCROW AGREEMENT
 
Exhibit E

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF OPTION AGREEMENT
 
Exhibit F

 
 

--------------------------------------------------------------------------------

 